Exhibit 10.1

EXECUTION

CREDIT AGREEMENT

among

CENTURY COMMUNITIES, INC.,

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

as Administrative Agent and L/C Issuer

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

as Sole Lead Arranger and Sole Book Runner

DATED AS OF OCTOBER 21, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE 1 DEFINITIONS

     1     

Section 1.1

 

Definitions

     1     

Section 1.2

 

Accounting Matters

     26     

Section 1.3

 

ERISA Matters

     27     

Section 1.4

 

Letter of Credit Amounts

     27     

Section 1.5

 

Other Definitional Provisions

     27     

Section 1.6

 

Interpretative Provision

     27     

Section 1.7

 

Times of Day

     27     

Section 1.8

 

Other Loan Documents

     28   

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

     28     

Section 2.1

 

The Loans

     28     

Section 2.2

 

Letters of Credit

     29     

Section 2.3

 

Borrowing Base and Sublimits

     37     

Section 2.4

 

Fees

     39     

Section 2.5

 

Payments Generally; Administrative Agent’s Clawback

     39     

Section 2.6

 

Evidence of Debt

     40     

Section 2.7

 

Cash Collateral

     41     

Section 2.8

 

Interest; Payment Terms

     42     

Section 2.9

 

Prepayments

     44     

Section 2.10

 

Uncommitted Increase in Commitments

     44     

Section 2.11

 

Uncommitted Extension Option

     46   

ARTICLE 3 TAXES, YIELD PROTECTION AND INDEMNITY

     47     

Section 3.1

 

Increased Costs

     47     

Section 3.2

 

Illegality

     48     

Section 3.3

 

Inability to Determine Rates

     48     

Section 3.4

 

Taxes

     49     

Section 3.5

 

Compensation for Losses

     53     

Section 3.6

 

Mitigation of Obligations; Replacement of Lenders

     54     

Section 3.7

 

Survival

     55   

ARTICLE 4 [Intentionally deleted.]

     55   

ARTICLE 5 CONDITIONS PRECEDENT

     55     

Section 5.1

 

Initial Extension of Credit

     55     

Section 5.2

 

All Extensions of Credit

     56   

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

     57     

Section 6.1

 

Entity Existence

     57     

Section 6.2

 

Financial Statements; Etc

     58     

Section 6.3

 

Action; No Breach

     58     

Section 6.4

 

Operation of Business

     58   

 

i



--------------------------------------------------------------------------------

  Section 6.5  

Litigation and Judgments

     58      Section 6.6  

Rights in Properties; Liens

     59      Section 6.7  

Enforceability

     59      Section 6.8  

Approvals

     59      Section 6.9  

Taxes

     59      Section 6.10  

Use of Proceeds; Margin Securities

     59      Section 6.11  

ERISA

     59      Section 6.12  

Disclosure

     60      Section 6.13  

Subsidiaries

     60      Section 6.14  

Agreements

     60      Section 6.15  

Compliance with Laws

     61      Section 6.16  

Inventory

     61      Section 6.17  

Regulated Entities

     61      Section 6.18  

Environmental Matters

     61      Section 6.19  

Foreign Assets Control Regulations and Anti-Money Laundering

     62      Section 6.20  

Patriot Act

     62      Section 6.21  

Insurance

     62      Section 6.22  

Solvency

     63      Section 6.23  

Businesses

     63      Section 6.24  

Labor Matters

     63      Section 6.25  

Material Agreements

     63      Section 6.26  

Intellectual Property

     63      Section 6.27  

Hedge Agreements

     63      Section 6.28  

Anti-Corruption Laws

     63   

ARTICLE 7 AFFIRMATIVE COVENANTS

     63      Section 7.1  

Reporting Requirements

     63      Section 7.2  

Maintenance of Existence; Conduct of Business

     66      Section 7.3  

Maintenance of Properties

     66      Section 7.4  

Taxes and Claims

     66      Section 7.5  

Insurance

     66      Section 7.6  

Inspection Rights

     66      Section 7.7  

Keeping Books and Records

     67      Section 7.8  

Compliance with Laws

     67      Section 7.9  

Compliance with Agreements

     67      Section 7.10  

Further Assurances

     67      Section 7.11  

ERISA

     67      Section 7.12  

Depository Relationship

     67      Section 7.13  

Additional Guarantors

     67      Section 7.14  

Lien Claims

     67      Section 7.15  

Construction Responsibilities

     68   

ARTICLE 8 NEGATIVE COVENANTS

     68      Section 8.1  

Debt

     68      Section 8.2  

Limitation on Liens

     69      Section 8.3  

Mergers, Etc

     70   

 

ii



--------------------------------------------------------------------------------

  Section 8.4  

Restricted Payments

     70      Section 8.5  

Loans and Investments

     70      Section 8.6  

Limitation on Issuance of Equity

     71      Section 8.7  

Transactions With Affiliates

     71      Section 8.8  

Disposition of Assets

     71      Section 8.9  

Sale and Leaseback

     71      Section 8.10  

Prepayment of Debt

     71      Section 8.11  

Nature of Business

     72      Section 8.12  

Environmental Protection

     72      Section 8.13  

Accounting

     72      Section 8.14  

Burdensome Agreements

     72      Section 8.15  

Subsidiaries

     72      Section 8.16  

Amendments of Constituent Documents

     72      Section 8.17  

OFAC

     72      Section 8.18  

Anti-Corruption Laws

     73   

ARTICLE 9 FINANCIAL COVENANTS

     73      Section 9.1  

Leverage Ratio

     73      Section 9.2  

Interest Coverage Ratio

     73      Section 9.3  

Tangible Net Worth

     73      Section 9.4  

Liquidity

     73      Section 9.5  

Risk Asset Ratio

     73   

ARTICLE 10 DEFAULT

     74      Section 10.1  

Events of Default

     74      Section 10.2  

Remedies Upon Default

     76      Section 10.3  

Application of Funds

     77      Section 10.4  

Performance by Administrative Agent

     78      Section 10.5  

Setoff

     78   

ARTICLE 11 AGENCY

     78      Section 11.1  

Appointment and Authority

     78      Section 11.2  

Rights as a Lender

     78      Section 11.3  

Exculpatory Provisions

     79      Section 11.4  

Reliance by Administrative Agent

     80      Section 11.5  

Delegation of Duties

     80      Section 11.6  

Resignation of Administrative Agent

     80      Section 11.7  

Non-Reliance on Administrative Agent and Other Lenders

     82      Section 11.8  

Administrative Agent May File Proofs of Claim

     82      Section 11.9  

Guaranty Matters

     83      Section 11.10  

Bank Product Agreements

     83   

ARTICLE 12 MISCELLANEOUS

     84      Section 12.1  

Expenses

     84      Section 12.2  

INDEMNIFICATION

     85      Section 12.3  

Limitation of Liability

     86      Section 12.4  

No Duty

     86   

 

iii



--------------------------------------------------------------------------------

  Section 12.5  

Lenders Not Fiduciary

     86      Section 12.6  

Equitable Relief

     86      Section 12.7  

No Waiver; Cumulative Remedies

     87      Section 12.8  

Successors and Assigns

     87      Section 12.9  

Survival

     91      Section 12.10  

Amendment

     91      Section 12.11  

Notices

     93      Section 12.12  

Governing Law; Venue; Service of Process

     94      Section 12.13  

Counterparts

     95      Section 12.14  

Severability

     95      Section 12.15  

Headings

     95      Section 12.16  

Construction

     95      Section 12.17  

Independence of Covenants

     95      Section 12.18  

WAIVER OF JURY TRIAL

     96      Section 12.19  

Additional Interest Provision

     96      Section 12.20  

Ceiling Election

     97      Section 12.21  

USA Patriot Act Notice

     97      Section 12.22  

Defaulting Lenders

     98      Section 12.23  

Sharing of Payments by Lenders

     100      Section 12.24  

Payments Set Aside

     100      Section 12.25  

Confidentiality

     101      Section 12.26  

Electronic Execution of Assignments and Certain Other Documents

     102      Section 12.27  

Independence of Covenants

     102      Section 12.28  

NOTICE OF FINAL AGREEMENT

     102   

 

iv



--------------------------------------------------------------------------------

INDEX TO SCHEDULES

 

Schedule

  

Description of Schedule

  

Section

2.1   

Commitments and Applicable Percentages

   2.1 6.5   

Litigation and Judgments

   6.5 6.13   

Subsidiaries, Ventures, Etc.

   6.13 6.5   

Litigation and Judgments

   6.5 6.6   

Owned Real Property

   6.6 6.25   

Material Agreements

   6.25 8.1   

Existing Debt

   8.1 8.5   

Existing Investments

   8.5 12.11   

Notices

   12.11

INDEX TO EXHIBITS

 

Exhibit

  

Description of Exhibit

  

Section

A   

Assignment and Assumption

   1.1 B   

Borrowing Base Report

   1.1 C   

Compliance Certificate

   1.1 D   

Borrowing Request

   1.1 E   

Note

   1.1 F   

Tax Forms

   3.4(g)

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of October 21, 2014, is among
CENTURY COMMUNITIES, INC., a Delaware corporation (“Borrower”), the lenders from
time to time party hereto (collectively, “Lenders” and individually, a
“Lender”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent and L/C Issuer.

RECITALS

Borrower has requested that Lenders extend credit to Borrower as described in
this Agreement. Lenders are willing to make such credit available to Borrower
upon and subject to the provisions, terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto and in any note, certificate, report or other Loan Documents
made or delivered pursuant to this Agreement, the following terms will have the
meanings given such terms in this Article 1 or in the provision, section or
recital referred to below:

“Acceptable Bank” means Lender or any United States bank having capital,
surplus, and undivided profits aggregating at least $250,000,000.

“Account” means an account, as defined in the UCC.

“Acquisition” means the acquisition by any Person of (a) a majority of the
equity interests of another Person, (b) all or substantially all of the assets
of another Person or (c) all or substantially all of a business unit or line of
business of another Person, in each case (i) whether or not involving a merger
or consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions.

“Adjusted LIBOR” means, with respect to any Portion for any Interest Period or
day, as applicable, an interest rate per annum equal to LIBOR for such Interest
Period or day multiplied by the Statutory Reserve Rate.

“Administrative Agent” means Texas Capital Bank, National Association, in its
capacity as administrative agent under any of the Loan Documents, until the
appointment of a successor administrative agent pursuant to the terms of this
Agreement and, thereafter, shall mean such successor administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds 10% or more of any class of voting stock of such
Person; or (c) 10% or more of the voting stock of which is directly or
indirectly beneficially owned or held by such Person. The term “control” means
the possession, directly or indirectly, of the power to direct or cause
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise; provided, however, in
no event shall any Lender be deemed an Affiliate of Borrower or any of its
Subsidiaries or Affiliates.

“Agent Parties” means, collectively, Administrative Agent or any of its Related
Parties.

“Agreement” has the meaning set forth in the introductory paragraph hereto, and
includes all schedules, exhibits and appendices attached or otherwise identified
therewith.

“Anti-Corruption Laws” means all Laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” means the applicable percentages per annum set forth below,
based upon the Leverage Ratio, as set forth in the most recent Compliance
Certificate received by Administrative Agent pursuant to Section 7.1(d):

 

Pricing

Level

   Leverage Ratio    Base Rate
Portion     LIBOR Portion   1    < 1.00:1      1.75 %      2.75 %  2   
³ 1.00:1 but < 1.25:1      2.00 %      3.00 %  3    ³ 1.25:1      2.25 %     
3.25 % 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.1(d); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then upon the request of the Required
Lenders, Pricing Level 3 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Margin from the Closing Date through the date a
Compliance Certificate is delivered pursuant to Section 7.1(d) in respect of the
first fiscal quarter of Borrower ending after the Closing Date shall be
determined based upon Pricing Level 1.

If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Required Lenders
determine that (i) the Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders or L/C Issuer, as the case may be,
promptly on demand by Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief

 

CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

with respect to Borrower under the Bankruptcy Code of the United States,
automatically and without further action by Administrative Agent, any Lender or
L/C Issuer), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of
Administrative Agent, any Lender or L/C Issuer, as the case may be, under
Section 2.2(c)(iii), 2.2(h) or 2.8(g) or under Article 8. Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

“Applicable Percentage” means in respect of the Credit Facility, with respect to
any Lender at any time, the percentage (carried out to the twelfth decimal
place) of the Credit Facility represented by such Lender’s Commitment at such
time; provided that if the Commitments have been terminated pursuant to the
terms hereof, then the Applicable Percentage of each Lender with respect to the
Credit Facility shall be determined based upon the Applicable Percentage of such
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Applicable Rate” means (a) in the case of a Portion bearing interest based upon
the Base Rate, the Base Rate plus the Applicable Margin; and (b) in the case of
a Portion bearing interest based upon LIBOR, LIBOR plus the Applicable Margin.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Sales Contract” means a bona fide, legally binding, enforceable
contract for the sale of a House, between Borrower (or one of its Subsidiaries),
as seller, and a third party unrelated to Borrower, as buyer, with respect to
which (i) the form of such contract of sale shall be substantially consistent
with those customarily used by Borrower or its Subsidiaries, and (ii) a
non-refundable earnest money deposit in an amount acceptable to Borrower has
been delivered to either an independent escrow agent or to Borrower.

“Arranger” means Texas Capital Bank in its capacity as sole lead arranger and
sole book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.8), and accepted by Administrative Agent, in
substantially the form of Exhibit A or any other form approved by Administrative
Agent.

“Bank Product Agreements” means those certain agreements entered into from time
to time between any Obligated Party and a Lender or its Affiliate in connection
with any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Obligated Party to
any Lender or its Affiliate pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now

 

CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

existing or hereafter arising, and including all such amounts that an Obligated
Party is obligated to reimburse to any Lender or its Affiliate as a result of
such Lender or its Affiliate purchasing participations or executing indemnities
or reimbursement obligations with respect to the Bank Products provided to any
Obligated Party pursuant to the Bank Product Agreements.

“Bank Product Provider” means any Person that, at the time it enters into a Bank
Product Agreement is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Bank Product Agreement.

“Bank Products” means any service provided to, facility extended to, or
transaction entered into with, any Obligated Party by any Lender or its
Affiliate consisting of (a) deposit accounts, (b) cash management services,
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements maintained with any Lender or its Affiliates, or (c) debit cards,
stored value cards, and credit cards (including commercial credit cards
(including so-called “procurement cards” or “P-cards”)) and debit card and
credit card processing services.

“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (a) the Prime Rate for such day; (b) the sum of the Federal Funds
Rate for such day plus one half of one percent (0.5%); and (c) Adjusted LIBOR
for such day plus one percent (1.00%).

“Base Rate Portion” means each Portion bearing interest based on the Base Rate.
Base Rate Portions will only be available to Borrower if provided by
Administrative Agent in Administrative Agent’s sole discretion.

“Bond Indenture” means that certain Indenture, dated May 5, 2014, by and among
(i) Century Communities, Inc., as issuer, (ii) the guarantors named therein, and
(iii) U.S. Bank National Association, as trustee, regarding the issuance of
$200,000,000 of 6.875% Senior Notes Due 2022.

“Bond Indenture Certificate” means a certificate executed by a Responsible
Officer of Borrower, (a) certifying to Administrative Agent, that a proposed
Borrowing or L/C Borrowing will not violate the financial covenants and
restrictions set forth in the Bond Indenture, and (b) demonstrating compliance
with such financial covenants, by showing the applicable calculations.

“Borrower” means the Person identified as such in the introductory paragraph
hereto, and its successors and assigns to the extent permitted by Section 12.8.

“Borrower’s Other Debt” means Borrower’s Debt, including, without limitation
Debt arising under the Bond Indenture, but excluding amounts due to the Lenders
pursuant to this Agreement.

“Borrowing” means a borrowing consisting of simultaneous Loans made by each of
the Lenders pursuant to Section 2.1.

 

CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

“Borrowing Base” means, as of the date of determination thereof, the result of
(a) the Maximum Credit Amount for all Borrowing Base Property, minus (b) the
outstanding amount of Borrower’s Other Debt.

“Borrowing Base Property” means collectively, any Cash and Equivalents, Entitled
Land, LUD, Lots, Model Houses, Pre-Sold Houses and Spec Houses, that (a) appear
in the most recent Borrowing Base Report reasonably approved by Administrative
Agent, (b) are entirely owned in fee simple absolute by Borrower, or by one of
its Subsidiaries that is also a Guarantor, (c) are free of Liens, except Liens
described in clauses (a) through (f) of Section 8.2, and (d) otherwise comply
with the terms and conditions set forth in this Agreement.

“Borrowing Base Report” means, as of any date of preparation, a certificate,
substantially the form of Exhibit B, or in any other form agreed to by Borrower
and Administrative Agent, prepared by and certified by a Responsible Officer of
Borrower.

“Borrowing Request” means a writing, substantially in the form of Exhibit D,
properly completed and signed by Borrower, requesting a Borrowing. All Borrowing
Requests shall be accompanied by a complete and duly executed Bond Indenture
Certificate.

“Business Day” means (a) for all purposes, a weekday, Monday through Friday,
except a legal holiday or a day on which banking institutions in Dallas, Texas
are authorized or required by law to be closed, and (b) for purposes of any
LIBOR Portion, a day that satisfies the requirements of clause (a) and that is a
day on which commercial banks in the City of London, England are open for
business and dealing in offshore Dollars. Unless otherwise provided, the term
“days” when used herein means calendar days.

“Capitalized Lease Obligation” means, with respect to any Person, the amount of
Debt under a lease of Property by such Person that would be shown as a liability
on a balance sheet of such Person prepared for financial reporting purposes in
accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of L/C Issuer or Lenders,
as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if Administrative Agent and L/C Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to Administrative Agent and L/C Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash and Equivalents” means, (a) cash, currency, or a credit balance in a
Deposit Account, and (b) Temporary Certificates of Deposit, but only to the
extent any of the foregoing are free of liens, encumbrances, negative pledges or
any other restrictions.

“Cash Interest Expense” means, for any Person for any period, total interest
expense in respect of all outstanding Debt actually paid or that is payable by
such Person during such period, including, without limitation, all commissions,
discounts, and other fees and charges with respect to letters of credit, but
excluding interest expense not payable in cash, all as determined in accordance
with GAAP.

 

CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
implemented, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder), shall
have acquired beneficial ownership of a percentage (based on voting power, in
the event different classes of stock have different voting power) of the voting
stock of Borrower equal to at least fifty percent (50%); or

(b) Both Dale Francescon and Robert J. Francescon shall cease for any reason to
be members of the board of directors of Borrower.

“Closing Date” means the first date all the conditions precedent in Section 5.1
are satisfied or waived in accordance with Section 12.10.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2.1(a), and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Fee Rate” means a rate per annum equal to two-tenths of one percent
(0.20%)

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to Administrative Agent, any Lender or L/C Issuer by means of
electronic communications pursuant to Section 12.11(d), including through the
Platform.

“Competing Homebuilder” means any Person that is itself, or is owned or
controlled by a Person that is, listed on the most recent Builder 100 list
published by Builder magazine, ranked

 

CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

by revenues or closings (or if such list is no longer published, identified in
such other published list or through such other means as reasonably determined
by Administrative Agent).

“Completed Spec House” means a Spec House for which construction is
substantially complete.

“Completed Spec House Sublimit” means a number equal to twenty-five percent
(25%) of the number of all Houses owned by Borrower (or its Subsidiaries) at any
time.

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit C, or in any other form agreed to by Borrower and Administrative Agent,
prepared by and certified by a Responsible Officer of Borrower.

“Condominium Unit” means a physical portion of a condominium building (which
building may not exceed a height of four stories) that is designated for
separate ownership and occupancy as a single-family residence.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership or certificate of formation,
as applicable, and partnership agreement; (d) in the case of a trust, its trust
agreement; (e) in the case of a joint venture, its joint venture agreement;
(f) in the case of a limited liability company, its articles of organization,
operating agreement, regulations and/or other organizational and governance
documents and agreements; and (g) in the case of any other entity, its
organizational and governance documents and agreements.

“Credit Extension” means each of (a) a Borrowing and (b) an L/C Credit
Extension.

“Credit Facility” means the revolving line of credit in the maximum sum of the
Credit Facility Amount, governed by this Agreement and the other Loan Documents.

“Credit Facility Amount” means One Hundred Twenty Million and No/100 Dollars
($120,000,000.00); subject to increase, however, pursuant to Section 2.10. The
Credit Facility Amount is the maximum amount that that may be advanced and
outstanding at any one time under the Credit Facility.

“Debt” means, of any Person as of any date of determination (without
duplication): (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, notes, debentures, or other
similar instruments; (c) all obligations of such Person to pay the deferred
purchase price of Property or services, except trade accounts payable of such
Person arising in the ordinary course of business that are not past due by more
than ninety (90) days; (d) all Capitalized Lease Obligations of such Person;
(e) all Debt or other obligations of others Guaranteed by such Person; (f) all
obligations secured by a Lien existing on Property owned by such Person, whether
or not the obligations secured thereby have been

 

CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

assumed by such Person or are non-recourse to the credit of such Person; (g) any
other obligation for borrowed money or other financial accommodations which in
accordance with GAAP would be shown as a liability on the balance sheet of such
Person; (h) any repurchase obligation or liability of a Person with respect to
Accounts, chattel paper or notes receivable sold by such Person; (i) any
liability under a sale and leaseback transaction that is not a Capitalized Lease
Obligation; (j) any obligation under any so called “synthetic leases;” (k) any
obligation arising with respect to any other transaction that is the functional
equivalent of borrowing but which does not constitute a liability on the balance
sheets of a Person; (l) all payment and reimbursement obligations of such Person
(whether contingent or otherwise) in respect of letters of credit, bankers’
acceptances, surety or other bonds and similar instruments; (m) all liabilities
of such Person in respect of unfunded vested benefits under any Plan; and
(n) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interests in such Person or
any other Person, valued, in the case of redeemable preferred stock interests,
at the greater of its voluntary or involuntary liquidation preference plus all
accrued and unpaid dividends.

For all purposes, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, assignment for the benefit of creditors,
moratorium, arrangement or composition, extension or adjustment of debts, or
similar Laws affecting the rights of creditors.

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Interest Rate” means an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin, if any, applicable to a Base Rate Portion plus
(iii) two percent (2%) per annum; provided, however, that with respect to a
LIBOR Portion, the Default Interest Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Portion plus two percent (2%) per annum; provided, however, in no event shall
the Default Interest Rate exceed the Maximum Rate.

“Defaulting Lender” means, subject to Section 12.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified Borrower, Administrative Agent or L/C Issuer in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s

 

CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by Administrative
Agent or Borrower, to confirm in writing to Administrative Agent and Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by Administrative Agent and
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 12.22(b)) upon delivery of written
notice of such determination to Borrower and each Lender.

“Deposit Account” means a demand, time, savings, passbook, or like account with
an Acceptable Bank.

“Disposition” means any sale, lease, sub-lease, transfer, assignment,
conveyance, release, loss or other disposition, or entry into any contract the
performance of which would result in any of the foregoing, of any interest in
Property, or of any interest in a Subsidiary that owns Property, in any
transaction or event or series of transactions or events, and “Dispose” has the
correlative meaning thereto.

“Dollars” and “$” mean lawful money of the United States of America.

“EBITDA” means, for any Person for any period, an amount equal to (a) Net Income
plus (b) the sum of the following to the extent deducted in the calculation of
Net Income: (i) interest expense; (ii) income taxes; (iii) depreciation;
(iv) amortization; (v) extraordinary losses determined in accordance with GAAP;
and (vi) other non-recurring expenses reducing such Net Income which do not
represent a cash item in such period or any future period, minus (c) the sum of
the following to the extent included in the calculation of Net Income:
(i) income tax credits; (ii) extraordinary gains determined in accordance with
GAAP; and (iii) all non-recurring, non-cash items increasing Net Income.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.8(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.8(b)(iii)).

 

CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

“Entitled Land” means any Land that has been zoned by the applicable
Governmental Authority to permit Houses thereon.

“Environmental Laws” means any and all federal, state, and local Laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C.
§ 651 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act,
33 U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq.

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as an Obligated Party or is under common control
(within the meaning of Section 414(c) of the Code and Sections 414(m) and (o) of
the Code for purposes of the provisions relating to Section 412 of the Code)
with an Obligated Party.

“ERISA Event” means (a) a Reportable Event with respect to a Plan, (b) a
withdrawal by any Obligated Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by any Obligated Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan, (e) the occurrence of an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan, (f) the imposition of any liability to the PBGC under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Obligated Party or any ERISA Affiliate, (g) the failure of any
Obligated Party or ERISA Affiliate to meet any funding obligations with respect
to any Plan or Multiemployer Plan, or (h) a Plan becomes subject to the at-risk
requirements in Section 303 of ERISA and Section 430 of the Code.

 

CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.6(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.4, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.4(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Extension Fee” means a non-refundable fee in an amount equal to fifteen-one
hundredths of one percent (0.15%) of the aggregate Commitments of all Lenders
calculated as the Extension Option Agreement Date, to be paid by Borrower to
Administrative Agent for the account of each Lender, on the Extension Option
Agreement Date.

“Extension Option” means the right of Borrower to request a twelve (12) month
extension of the Maturity Date, which request may only be granted upon the
unanimous written approval of Administrative Agent and all Lenders, and which
approval may be granted or denied at the sole discretion of Administrative Agent
and each Lender.

“Extension Option Agreement” means a written agreement, executed by Borrower,
Administrative Agent and each Lender, approving Borrower’s request to exercise
the Extension Option. The Extension Option Agreement shall contain the
Borrower’s certification that (A) no Default exists, and (B) the representations
and warranties contained in Article 6 and the other Loan Documents are true and
correct, both before and immediately after giving effect to the extension of the
Maturity Date (except to the extent that a representation or warranty
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date).

“Extension Option Agreement Date” means the effective date of the Extension
Option Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight

 

CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------

federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day, as published by the Federal Reserve Bank
of New York, on the Business Day next succeeding such day, provided that (a) if
the day for which such rate is to be determined is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if such rate is not so published for any day, the Federal Funds Rate for
such day shall be the average rate charged to Administrative Agent on such day
on such transactions as determined by Administrative Agent.

“Fee Letter” means the separate fee letter dated as of August 19, 2014, between
Borrower and Texas Capital Bank, and any other fee letter among Borrower and
Administrative Agent, Arranger and/or Texas Capital Bank concerning fees to be
paid by Borrower in connection with this Agreement including any amendments,
restatements, supplements or modifications thereof. By its execution of this
Agreement, each Lender acknowledges and agrees that Administrative Agent,
Arranger and/or Texas Capital Bank may elect to treat as confidential and not
share with Lenders any Fee Letters executed from time to time in connection with
this Agreement.

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001 et seq.), and (d) the Flood
Insurance Reform Act of 2004, in each case as now or hereafter in effect or any
successor statute thereto and including any regulations promulgated thereunder.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the Laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of the L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency,

 

CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------

authority, instrumentality, regulatory body, court, central bank, tribal body or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” by any Person means any obligation or liability, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person as well as any obligation or liability, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or liability (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
operate Property, to take-or-pay, or to maintain net worth or working capital or
other financial statement conditions or otherwise) or (b) entered into for the
purpose of indemnifying or assuring in any other manner the obligee of such Debt
or other obligation or liability of the payment thereof or to protect the
obligee against loss in respect thereof (in whole or in part); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantors” means each Person who from time to time Guarantees all or any part
of the Obligations under the Loan Documents, and “Guarantor” means any one of
the Guarantors.

“Guaranty” means a written guaranty of each Guarantor in favor of Administrative
Agent, for the benefit of Lenders, in form and substance reasonably satisfactory
to Administrative Agent.

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------

“Hedge Fund” means an unregulated, private investment partnership of accredited
investors (as such term is used by the Securities and Exchange Commission).

“Honor Date” has the meaning set forth in Section 2.2(c)(i).

“House” means a single-family attached or detached residence, or Condominium
Unit, to be constructed by Borrower (or one of its Subsidiaries) upon a Lot in
accordance with the applicable provisions hereof. Where the context requires,
the term “House” shall include the Lot upon which the residence is constructed.

“Increase Effective Date” has the meaning set forth in Section 2.10(d).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Information” has the meaning set forth in Section 12.25.

“Intellectual Property” means all copyrights, copyright licenses, patents,
patent licenses, trademarks, trademark licenses and other types of intellectual
property, in whatever form, now owned or hereafter acquired.

“Interest Period” means, with respect to any LIBOR Portion, a period of time
beginning on the first Business Day of a calendar month, and ending on the day
immediately prior to the first Business Day of the following calendar month.

“Interest Rate” means the rate equal to the lesser of (a) the Maximum Rate and
(b) the Applicable Rate.

“Inventory and Sales Status Report” means a periodic report prepared by Borrower
with respect to the Land, Lots and Houses and the completion status of each
House under construction by Borrower (whether or not financed under the Credit
Facility), properly completed by Borrower and in form satisfactory to
Administrative Agent. The Inventory and Sales Status Report shall include a
sales and closing report by subdivision in form acceptable to Administrative
Agent reflecting (a) net sales of Houses since the last report, (b) as to
completed Houses, whether or not they are subject to a sales contract, (c) as to
Houses under construction, whether or not they are sold and the closing status
of such residences, and (d) such other information as Administrative Agent may
reasonably request with respect to the Borrower’s inventory, sales of Houses,
closing of said sales and information regarding Borrower’s business operations.

“IRS” means the Internal Revenue Service or any entity succeeding to all or any
of its functions.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by Borrower on the date when made
or refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Texas Capital Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.4. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Land” means unimproved real property or interest therein, together with all
right, title, interest, and privileges of the owner thereof in and to (i) all
streets, ways, roads, alleys, easements, rights-of-way, licenses, rights of
ingress and egress, vehicle parking rights and public places, existing or
proposed, abutting, adjacent, used in connection with or pertaining to such real
property, the interests therein and the improvements thereon; (ii) any strips or
gores of real property between such real property and abutting or adjacent
properties; (iii) all water and water rights, timber and crops pertaining to
such real property; and (iv) all appurtenances and all reversions and remainders
in or to such real property.

“Land Under Development” or “LUD” means a parcel of Entitled Land that is in the
process of being developed into finished Lots.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administrative thereof by any Governmental
Authority charged with the enforcement, interpretation or administrative
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lender” and “Lenders” have the meanings set forth in the introductory paragraph
hereto, and shall include L/C Issuer, as the context may require.

 

CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder in
connection with the development of Lots or LUD, (a) on behalf of a Person in
favor of a Governmental Authority, including, without limitation, any utility,
water, or sewer authority, or other similar entity, for the purpose of assuring
such Governmental Authority that such Person or an Affiliate of such Person will
properly and timely complete work it has agreed to perform for the benefit of
such Governmental Authority; (b) in lieu of cash deposits to obtain a license,
in place of a utility deposit; or (c) in lieu of other contract performance, to
secure performance warranties payable upon breach, and to secure the performance
of labor and materials, including, without limitation, construction, bid, and
performance bonds.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer. All Letter of Credit Applications shall be accompanied by a
complete and duly executed Bond Indenture Certificate.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date for the Credit Facility (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Commitments.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) all
Debt of Borrower and its Subsidiaries, to (b) the Tangible Net Worth of Borrower
and its Subsidiaries.

“LIBOR” means:

(a) with respect to each Interest Period, the rate per annum for deposits for
the same term in United States Dollars that appears on Thomson Reuters ICE
Benchmark Administration Limited LIBOR Rates Page (or the successor thereto if
ICE Benchmark Administration Limited is no longer making a LIBOR rate available)
at approximately 11:00 a.m., London, England time, on the related LIBOR
Determination Date. If such rate does not appear on such screen or service, or
such screen or service shall cease to be available, then LIBOR shall be
determined by Administrative Agent to be the offered rate on such other screen
or service that displays an average Interest Settlement Rate for deposits in
United States Dollars (for delivery on the first day of such Interest Period)
for a term equivalent to one (1) month (i.e., 30-day Libor), or such other term
as Administrative Agent may offer in its sole discretion, as of 11:00 a.m. on
the relevant LIBOR Determination Date. If the rates referenced in the two
(2) preceding sentences are not available, then LIBOR for the relevant Interest
Period will be determined by such alternate method as is reasonably selected by
Administrative Agent; and

(b) for any interest calculation with respect to a Loan that bears interest
based on the Base Rate on any date, the rate per annum for deposits in United
States Dollars

 

CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------

that appears on Thomson Reuters ICE Benchmark Administration Limited LIBOR Rates
Page (or the successor thereto if ICE Benchmark Administration Limited is no
longer making a LIBOR rate available) at approximately 11:00 a.m., London,
England time, on such date (or, if such day is not a Business Day, then as of
the preceding Business Day) for a term of one (1) month commencing on the date
of calculation. If such rate does not appear on such screen or service, or such
screen or service shall cease to be available, then LIBOR shall be determined by
Administrative Agent to be the offered rate on such other screen or service that
displays an average Interest Settlement Rate for deposits in United States
Dollars (for delivery on such date of calculation) for a term of one (1) month
as of 11:00 a.m. on such date (or, if such day is not a Business Day, then as of
the preceding Business Day). If the rates referenced in the two (2) preceding
sentences are not available, then LIBOR for a term of one (1) month will be
determined by such alternate method as is reasonably selected by Administrative
Agent.

“LIBOR Determination Date” means the first day of an Interest Period.

“LIBOR Portion” means each Portion bearing interest based on the Adjusted LIBOR.

“Lien” means, as to any Property of any Person, (a) any lien, mortgage, security
interest, tax lien, pledge, charge, hypothecation, collateral assignment,
preference, priority, or other encumbrance of any kind or nature whatsoever
(including, without limitation, any conditional sale or title retention
agreement), whether arising by contract, operation of law, or otherwise,
affecting such Property and (b) the signing or filing of a financing statement
which names the Person as debtor or the signing of any security agreement or the
signing of any document authorizing a secured party to file any financing
statement which names such Person as debtor.

“Liquidity” means the aggregate of (i) cash, cash equivalent assets and those
assets that are readily convertible to cash, plus (ii) amounts available to be
drawn by Borrower under existing lines of credit, including the Credit Facility,
minus (iii) amounts payable to suppliers and other trade payables, all as
determined by Administrative Agent in its reasonable discretion.

“Loan” means an extension of revolving credit by a Lender to Borrower under
Article 2.

“Loan Documents” means this Agreement, the Guaranty, the Notes, Issuer
Documents, and all other promissory notes, letters of credit, guaranties, and
other instruments, documents, or agreements executed and delivered pursuant to
or in connection with this Agreement; provided that the term “Loan Documents”
shall not include any Bank Product Agreement.

“Lot” means (i) a single platted and subdivided portion of Land, identified by
unique lot and block numbers, (ii) upon which a single House (or several
Condominium Units) is to be, has been, or is in the process of being,
constructed, together with all right, title, interest, and privileges of
Borrower in and to (A) all streets, ways, roads, alleys, easements,
rights-of-way, licenses, rights of ingress and egress, vehicle parking rights
and public places, existing or proposed, abutting, adjacent, used in connection
with or pertaining to such real property or the interest therein; (B) any strips
or gores of real property between such real property and abutting or adjacent
properties; (C) all water and water rights, timber and crops pertaining to such
real property; and (D) all appurtenances and all reversions and remainders in or
to such real property, and (iii) with all required municipal approvals and
utilities (including, without limitation, streets,

 

CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------

alleys and sidewalks, potable water, storm and sanitary sewer, electricity,
telephone, gas and cable television facilities), fully completed and each
connected to or available at the boundaries of such Lot.

“Material Adverse Event” means any act, event, condition, or circumstance which
could materially and adversely affect (a) the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower or Borrower and its Subsidiaries, taken as a whole;
(b) the ability of any Obligated Party to perform its obligations under any Loan
Document to which it is a party; or (c) the legality, validity, binding effect
or enforceability against any Obligated Party of any Loan Document to which it
is a party. A Material Adverse Event does not include national or global
economic conditions that are not unique to Borrower.

“Maturity Date” means with respect to the Credit Facility, October 21, 2017, or
such earlier date on which the Commitment of each Lender terminates as provided
in this Agreement; subject to extension pursuant to Section 2.11; provided,
however, that, if such date is not a Business Day, the Maturity Date shall be
the next succeeding Business Day.

“Maximum Credit Amount” means the maximum amount for each item of Borrowing Base
Property, used to determine the Borrowing Base, based on the latest Borrowing
Base Report reasonably approved by Administrative Agent. The Maximum Credit
Amount for each element of Borrowing Base Property shall be calculated as
follows:

(a) Cash and Equivalents. The amount equal to one hundred percent (100%) of the
actual value of Borrower’s Cash and Equivalents, minus $25,000,000.

(b) Entitled Land. The amount equal to fifty percent (50%) of Total Cost of such
Entitled Land.

(c) LUD. The amount equal to sixty-five percent (65%) of Total Cost of such LUD.

(d) Lots. The amount equal to seventy-five percent (75%) of Total Cost of such
Lot.

(e) Model Houses. The amount equal to eighty-five percent (85%) of the Total
Cost of such Model House.

(f) Pre-Sold Houses. The amount equal to ninety percent (90%) of the Total Cost
of such Pre-Sold House.

(g) Spec Houses. The amount equal to ninety percent (90%) of the Total Cost of
such Spec House. Eighteen (18) months after any Spec House has been included as
Borrowing Base Property, the Maximum Credit Amount for such Spec House shall
decrease to amount equal to seventy-five percent (75%) of the Total Cost of such
Spec House. Twenty-four (24) months after any Spec House has been included as
Borrowing Base Property, the Maximum Credit Amount for such Spec House shall
further decrease to amount equal to fifty percent (50%) of the Total Cost of
such Spec House.

 

CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------

“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lenders in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lenders to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the time that a Defaulting Lender exists, an
amount equal to 125% of the Fronting Exposure of L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.7(a)(i), (a)(ii) or (a)(iii), an amount equal
to 125% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by Administrative Agent and L/C Issuer in their sole
discretion.

“Model House” means a House which is to be, has been, or is in the process of
being, constructed, and which is not the subject of an Approved Sales Contract,
and is intended by Borrower to be furnished and used by Borrower for on-site
office and/or marketing purposes.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions are being made or have been made by, or for
which there is an obligation to make by or there is any liability, contingent or
otherwise, with respect to an Obligated Party or any ERISA Affiliate and which
is covered by Title IV of ERISA.

“Net Income” means, for any Person for any period, the net income (or loss) of
such Person and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP; provided that Net Income shall exclude (a) the net income
of any Subsidiary of such Person during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Constituent
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that such Person’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and
(b) any income (or loss) for such period of any other Person if such other
Person is not a Subsidiary, except that Borrower’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to Borrower or a Subsidiary as a dividend or other distribution (and in the case
of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to Borrower as described in
clause (a) of this proviso).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or each
affected Lender in accordance with the terms of Section 12.10 and (b) has been
approved by the Required Lenders.

 

CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means any one of the promissory notes made by Borrower in favor of a
Lender evidencing Loans, made by such Lender, substantially in the form of
Exhibit E, and “Notes” means all of such promissory note, collectively.

“Obligated Party” means Borrower, each Guarantor or any other Person who is or
becomes party to any agreement that obligates such Person to pay or perform, or
that Guarantees or secures payment or performance of, the Obligations under the
Loan Documents or any part thereof.

“Obligations” means all obligations, indebtedness, and liabilities of Borrower,
each Guarantor and any other Obligated Party to Administrative Agent, each
Lender and any Affiliates of Administrative Agent or any Lender now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
arising under or pursuant to this Agreement, any Bank Product Agreements, the
other Loan Documents, and all interest accruing thereon (whether a claim for
post-filing or post-petition interest is allowed in any bankruptcy, insolvency,
reorganization or similar proceeding) and all attorneys’ fees and other expenses
incurred in the enforcement or collection thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

“Outstanding Amount” means (a) with respect to the Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, occurring on such date, and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

 

CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------

“Participant” means any Person (other than a natural Person, a Defaulting
Lender, a Competing Homebuilder, a Hedge Fund, or Borrower or any of Borrower’s
Affiliates or Subsidiaries or any other Obligated Party) to which a
participation is sold by any Lender in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it).

“Participant Register” means a register in the United States on which each
Lender that sells a participation enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56, signed into law October 26, 2001).

“Payment Date” means the fifth (5th) day of each and every calendar month during
the term of this Agreement and the Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Permitted Acquisitions” means any Acquisition (other than by means of a hostile
takeover, hostile tender offer or other similar hostile transaction) of a
business or entity engaged primarily in the business of homebuilding, Land
acquisition or Land development, or a business reasonably related thereto, in
respect of which the majority of shareholders (or other equity interest holders)
of the acquired entity, and the board of directors (or other governing body
thereof) of the acquired entity, approve such Acquisition, provided that before
and after giving effect to such Acquisition, no Default shall exist.

“Permitted Liens” means those Liens permitted by Section 8.2.

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

“Plan” means any employee benefit or other plan, other than a Multiemployer
Plan, established or maintained by, or for which there is an obligation to make
contributions by or there is any liability, contingent or otherwise with respect
to Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA or
subject to Section 412 of the Code.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Portion” means any principal amount of any Loan bearing interest based upon the
Base Rate or Adjusted LIBOR.

 

CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------

“Pre-Sold House” means a House which is to be, has been or is in the process of
being, constructed, and which is the subject of an Approved Sales Contract.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Texas Capital Bank as its prime rate in effect at its Principal
Office; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. Such rate is set by
Texas Capital Bank as a general reference rate of interest, taking into account
such factors as Texas Capital Bank may deem appropriate; it being understood
that many of Texas Capital Bank’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Texas Capital Bank may make various
commercial or other loans at rates of interest having no relationship to such
rate.

“Principal Office” means the principal office of Administrative Agent, presently
located at the address set forth on Schedule 12.11.

“Profit and Participation Agreement” means Debt, secured by a deed of trust,
mortgage or other Lien against a property or asset, with respect to which the
purchaser of such property or asset agrees to pay the seller of such property or
asset, a profit participation or other speculative amount, in respect of such
property or asset.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.

“Real Estate Subsidiary” means a Subsidiary that owns real estate, or is engaged
in the business of homebuilding or other construction, real estate development,
real estate management, or real estate brokerage.

“Recipient” means Administrative Agent, L/C Issuer, and any Lender, as
applicable.

“Register” means a register for the recordation of the names and addresses of
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time.

“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower to Administrative Agent or any Lender pursuant to any Loan Document
other than any Note.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including,

 

CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------

without limitation, the movement of Hazardous Materials through or in the air,
soil, surface water, ground water, or Property.

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

“Removal Effective Date” has the meaning set forth in Section 11.6(b).

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing at least 50.1% of the Total Credit Exposures of all Lenders;
provided that, if one Lender holds at least 50.1% but less than 100% of the
Total Credit Exposures at such time, subject to the last sentence of
Section 12.10, Required Lenders shall be at least two Lenders. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Resignation Effective Date” has the meaning set forth in Section 11.6(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of an Obligated Party. Any document delivered
hereunder that is signed by a Responsible Officer of an Obligated Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of Obligated
Party.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in L/C Obligations at such time.

“RICO” means the Racketeer Influenced and Corrupt Organization Act of 1970.

“Risk Asset Ratio” means, as of any date of determination, the ratio of (a) the
book value of all Risk Assets owned by Borrower or its Subsidiaries, as
reflected on Borrower’s financial statements, to (b) Borrower’s Tangible Net
Worth.

“Risk Assets” means Land (regardless of whether such Land is Entitled Land), LUD
and Lots.

“Risk Assets Sublimit” means a dollar amount equal to one hundred twenty-five
percent (125%) of Borrower’s Tangible Net Worth, at any time.

“SDN List” has the meaning set forth in Section 6.19.

 

CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------

“Seller Carryback Financing” means Debt, secured by a deed of trust, mortgage or
other Lien against a property or asset, with respect to which the purchaser of
such property or asset agrees to pay the seller of such property or asset, all
or a portion of the purchase price for such property or asset.

“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of such Person on its debts as such debts become absolute and matured,
and that, as of such date, such Person will be able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.

“Spec House” means a House which is to be, has been or is in the process of
being, constructed, and which (i) is not the subject of an Approved Sales
Contract, (ii) is not a Model House, and (iii) any House which was subject to an
Approved Sales Contract, but which Approved Sales Contract has subsequently been
terminated, cancelled, voided or breached by the purchaser or which otherwise no
longer qualifies as an Approved Sales Contract.

“Spec House Sublimit” means a number equal to fifty percent (50%) of the number
of all Houses owned by Borrower (or its Subsidiaries), at any time; provided,
however, the Spec House Sublimit shall seasonally increase to sixty percent
(60%) from February 1 to May 31 of each calendar year.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one (1) and the denominator of which is the
number one (1) minus the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board of Governors to which Administrative Agent is
subject with respect to the Adjusted LIBOR, for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
such Regulation D. LIBOR Portions shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
Borrower or one or more of other Subsidiaries or by Borrower and one or more of
such

 

CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------

Subsidiaries, and (b) any other entity (i) of which at least a majority of the
ownership, equity or voting interest is at the time directly or indirectly owned
or controlled by one or more of Borrower and other Subsidiaries and (ii) which
is treated as a subsidiary in accordance with GAAP.

“Tangible Net Worth” means, for any Person as of any date, all amounts which, in
conformity with GAAP, would be included as stockholders’ equity on a balance
sheet of such Person; provided, however, there shall be excluded therefrom
(a) any amount at which the equity of such Person appears as an asset on such
Person’s balance sheet; (b) goodwill, including any amounts, however designated,
that represent the excess of the purchase price paid for assets or stock over
the value assigned thereto; (c) patents, trademarks, trade names, and
copyrights; (d) deferred expenses; (e) loans and advances to any stockholder,
director, officer, or employee of such Person or any Affiliate of such Person;
and (f) all other assets which are properly classified as intangible assets.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Temporary Certificates of Deposit” means certificates of deposit that (a) are
issued by, and held at, an Acceptable Bank and (b) mature within sixty (60) days
from the date of issuance thereof.

“Texas Capital Bank” means Texas Capital Bank, National Association, a national
banking association, and its successors and assigns.

“Total Cost” means, with respect to any Entitled Land, LUD, Lot, Model House,
Pre-Sold House or Spec House which is Borrowing Base Property, the aggregate
amount of the following costs actually incurred by Borrower at the time of
measurement: (i) the acquisition costs of the applicable portion of the
Borrowing Base Property (including the purchase price and all reasonable,
necessary and customary closing costs for the acquisition of such portion of the
Borrowing Base Property), (ii) the amount of development or construction hard
costs actually incurred in the development or construction of such portion of
the Borrowing Base Property, and (iii) the amount of soft costs (but not
overhead, marketing or sales expenses) directly attributable to the development
or construction of such portion of the Borrowing Base Property, all as submitted
by Borrower and approved by Administrative Agent, in its reasonable discretion.
In the event of a casualty or condemnation affecting any portion of the
Borrowing Base Property, duplicative costs to repair and remediate the effects
of the casualty or condemnation shall not be used to calculate the Total Cost.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Type” means, with respect to a Portion, its character as a LIBOR Portion or a
Base Rate Portion.

“UCC” means Chapters 1 through 11 of the Texas Business and Commerce Code.

 

CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess, if any, of (a) the funding target
as defined under Section 430(d) of the Code without regard to the special
at-risk rules of Section 430(i) of the Code, over (b) the value of plan assets
as defined under Section 430(g)(3)(A) of the Code determined as of the last day
of each calendar year, without regard to the averaging which may be allowed
under Section 310(g)(3)(B) of the Code and reduced for any prefunding balance or
funding standard carryover balance as defined and provided for in Section 430(f)
of the Code.

“Unreimbursed Amount” has the meaning set forth in Section 2.2(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.4(g)(ii)(B)(3).

“Withholding Agent” means each of Borrower and Administrative Agent.

Section 1.2 Accounting Matters.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
described in Section 6.2, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of Borrower and its Subsidiaries shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth herein, and either
Borrower or the Required Lenders shall so request, Administrative Agent, Lenders
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------

Section 1.3 ERISA Matters. If, after the date hereof, there shall occur, with
respect to ERISA, the adoption of any applicable law, rule, or regulation, or
any change therein, or any change in the interpretation or administration
thereof by the PBGC or any other Governmental Authority, then either Borrower or
Required Lenders may request a modification to this Agreement solely to preserve
the original intent of this Agreement with respect to the provisions hereof
applicable to ERISA, and the parties to this Agreement shall negotiate in good
faith to complete such modification.

Section 1.4 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.5 Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear. Terms used
herein that are defined in the UCC, unless otherwise defined herein, shall have
the meanings specified in the UCC. Any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document). Any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
Words denoting gender shall be construed to include the masculine, feminine and
neuter, when such construction is appropriate; and specific enumeration shall
not exclude the general but shall be constructed as cumulative; the word “or” is
not exclusive; the word “including” (in its various forms) means “including,
without limitation”; in the computation of periods of time, the word “from”
means “from and including” and the words “to” and “until” mean “to but
excluding”; and all references to money refer to the legal currency of the
United States of America.

Section 1.6 Interpretative Provision. For purposes of Section 10.1, a breach of
a financial covenant contained in Article 9 shall be deemed to have occurred as
of any date of determination thereof by Borrower, the Required Lenders or as of
the last date of any specified measurement period, regardless of when the
financial statements or the Compliance Certificate reflecting such breach are
delivered to Administrative Agent.

Section 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to central time (daylight or standard, as
applicable).

 

CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------

Section 1.8 Other Loan Documents. The other Loan Documents contain
representations, warranties, covenants, defaults and other provisions that are
in addition to and not limited by, or a limitation of, similar provisions of
this Agreement. Such provisions in such other Loan Documents may be different or
more expansive than similar provisions of this Agreement and neither such
differences nor such more expansive provisions shall be construed as a conflict.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.1 The Loans.

(a) Borrowings. Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make one or more Loans to Borrower from time to time
from the Closing Date until the Maturity Date for the Credit Facility in an
aggregate principal amount for such Lender at any time outstanding up to but not
exceeding the amount of such Lender’s Commitment, provided that the Revolving
Credit Exposure of all Lenders shall not exceed the least of (i) the aggregate
amount of the Commitments of the Lenders, (ii) the Borrowing Base, and (iii) the
Credit Facility Amount. Subject to the foregoing limitations, and the other
terms and provisions of this Agreement, Borrower may borrow, repay, and reborrow
Loans hereunder.

(b) Borrowing Procedure. Each Borrowing shall be made upon Borrower’s
irrevocable notice to Administrative Agent, which may be given by telephone.
Each such notice must be received by Administrative Agent not later than 11:00
a.m. three (3) Business Days prior to the requested date of any Borrowing. Each
telephonic notice by Borrower pursuant to this Section 2.1(b) must be confirmed
promptly by delivery to Administrative Agent of a written Borrowing Request,
appropriately completed and signed by a Responsible Officer of Borrower. Each
Borrowing of a LIBOR Portion shall be in a principal amount of at least
$1,000,000. Except as provided in Section 2.2(c), each Borrowing of or
conversion to a Base Rate Portion shall be in a principal amount of at least
$500,000. Each Borrowing Request (whether telephonic or written) shall specify
(i) the requested date of the Borrowing (which shall be a Business Day),
(ii) the principal amount the Portions to be borrowed, and (iii) the Type of
Portions to be borrowed.

(c) Funding. Following receipt of a Borrowing Request, Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Portions. Each Lender shall make the amount of its Loan available
to Administrative Agent in immediately available funds at Administrative Agent’s
Principal Office not later than 1:00 p.m. on the Business Day specified in the
applicable Borrowing Request. Upon satisfaction of the applicable conditions set
forth in Section 5.2 (and, if such Borrowing is the initial Credit Extension,
Section 5.1), Administrative Agent shall make all funds so received available to
Borrower in like funds as received by Administrative Agent either by
(i) crediting the account of Borrower on the books of Texas Capital Bank with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower; provided, however, that if, on the date the
Borrowing

 

CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

Request with respect to such Borrowing is given by Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to Borrower as provided above.

(d) Continuations and Conversions. The Applicable Rate shall be based upon
LIBOR, except as otherwise expressly provided herein. Base Rate Portions will
not be available to Borrower, unless Administrative Agent elects to make them
available in Administrative Agent’s sole discretion, or unless otherwise
required by Sections 3.2 or 3.3. If Borrower fails to specify a Type of Portion
in a Borrowing Request, then the applicable Portion shall be made as a LIBOR
Portion, unless otherwise required by Sections 3.2 or 3.3. A LIBOR Portion may
not be converted to a Base Rate Portion, unless Administrative Agent elects to
permit such conversion in Administrative Agent’s sole discretion, or unless
otherwise required by Sections 3.2 or 3.3.

(e) Notifications. Administrative Agent shall promptly notify Borrower and
Lenders of the interest rate applicable to any Interest Period for LIBOR
Portions upon determination of such interest rate. At any time that Base Rate
Portions are outstanding, Administrative Agent shall notify Borrower and Lenders
of any change in Texas Capital Bank’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

Section 2.2 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) L/C Issuer agrees,
in reliance upon the agreements of Lenders set forth in this Section 2.2,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of Borrower or its Subsidiaries that are Guarantors, and to amend or
extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower or its Subsidiaries that are Guarantors and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Revolving Credit Exposure of all
Lenders shall not exceed the lesser of the aggregate amount of the Commitments
of the Lenders and the Borrowing Base, (y) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly Borrower may, during the foregoing period, obtain Letters of
Credit

 

CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------

to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of the requested Letter of Credit would occur more than
twelve (12) months after the date of issuance, unless Required Lenders have
approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all Lenders have approved such expiry
date.

(iii) L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain L/C Issuer from issuing the
Letter of Credit, or any Law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Administrative Agent and L/C Issuer, the
Letter of Credit is in an initial stated amount less than $25,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to L/C Issuer (in its sole discretion) with Borrower or such Lender
to eliminate L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 12.22(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or

 

CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) L/C Issuer shall not amend any Letter of Credit if L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.

(v) L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) L/C Issuer shall act on behalf of Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and L/C Issuer shall
have all of the benefits and immunities (A) provided to Administrative Agent in
Article 11 with respect to any acts taken or omissions suffered by L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article 11 included L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to L/C Issuer (with a copy to Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by L/C Issuer, by
personal delivery or by any other means acceptable to L/C Issuer. Such Letter of
Credit Application must be received by L/C Issuer and Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as Administrative Agent and L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other

 

CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------

matters as L/C Issuer may require. Additionally, Borrower shall furnish to L/C
Issuer and Administrative Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as L/C Issuer or Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, L/C Issuer will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof. Unless L/C Issuer has received written notice from any Lender,
Administrative Agent or any Obligated Party, at least one (1) Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article 5 shall not
then be satisfied, then, subject to the terms and conditions hereof, L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse L/C Issuer through Administrative Agent in an
amount equal to the amount of such drawing. If Borrower fails to so reimburse
L/C Issuer by such time, Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, Borrower shall be deemed to have requested a Borrowing to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 5.2 (other than the delivery of a Borrowing Request). Any notice
given by L/C Issuer or Administrative Agent pursuant to this Section 2.2(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.2(c)(i) make funds
available (and Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of L/C Issuer at Administrative Agent’s Principal
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.2(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Loan (or, if the conditions set forth in Section 5.2 are not
satisfied, an L/C Borrowing as further described in clause (iii) below) to
Borrower in such amount. Administrative Agent shall remit the funds so received
to L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing because the conditions set forth in Section 5.2 cannot be satisfied or
for any other reason, Borrower shall be deemed to have incurred from L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Interest Rate. In such
event, each Lender’s payment to Administrative Agent for the account of L/C
Issuer pursuant to Section 2.2(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.2.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.2(c) to reimburse L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.2(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against L/C Issuer, Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans (but not its obligation to fund it pro rata share of L/C Advances)
pursuant to this Section 2.2(c) is subject to the conditions set forth in
Section 5.2 (other than delivery by Borrower of a Borrowing Request). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of
Borrower to reimburse L/C Issuer for the amount of any payment made by L/C
Issuer under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to Administrative Agent for the
account of L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.2(c) by the time specified in
Section 2.2(c)(ii), then, without limiting the other provisions of this
Agreement, L/C Issuer shall be entitled to recover from such Lender (acting
through

 

CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------

Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by L/C Issuer in connection with
the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of L/C Issuer submitted to any Lender (through
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.2(c), if Administrative Agent receives for
the account of L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of L/C
Issuer pursuant to Section 2.2(c)(i) is required to be returned under any of the
circumstances described in Section 12.24 (including pursuant to any settlement
entered into by L/C Issuer in its discretion), each Lender shall pay to
Administrative Agent for the account of L/C Issuer its Applicable Percentage
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse L/C Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), L/C Issuer or any

 

CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------

other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by L/C Issuer of any requirement that exists for L/C Issuer’s
protection and not the protection of Borrower or any waiver by L/C Issuer which
does not in fact materially prejudice Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.

 

CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------

None of L/C Issuer, Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of Required Lenders; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.2(e); provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against L/C Issuer, and L/C Issuer
may be liable to Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by Borrower which
Borrower proves were caused by L/C Issuer’s willful misconduct or gross
negligence or L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by L/C Issuer and Borrower when a Letter of Credit is issued, the rules
of the ISP shall apply to each Letter of Credit. Notwithstanding the foregoing,
L/C Issuer shall not be responsible to Borrower for, and L/C Issuer’s rights and
remedies against Borrower shall not be impaired by, any action or inaction of
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit or
other Issuer Document chooses such law or practice.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to L/C Issuer for its own account an annual,

 

CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------

non-refundable, fronting fee with respect to each standby Letter of Credit, in
an amount separately agreed between Borrower and L/C Issuer. Such fee shall be
due and payable upon the issuance or renewal of such Letter of Credit. In
addition, Borrower shall pay directly to L/C Issuer for its own account, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of L/C Issuer relating to letters of credit as from
time to time in effect. Such fees, costs and charges are due and payable on
demand and are nonrefundable.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

Section 2.3 Borrowing Base and Sublimits.

(a) Borrowing Limitation. In addition to any and all limitations and conditions
contained herein, Borrower shall not be entitled to a Borrowing under the Credit
Facility which would cause the aggregate outstanding principal balance of all
Borrowings, together with accrued but unpaid interest thereon, together with the
outstanding amount of all L/C Obligations, to exceed the lesser of (i) the
Borrowing Base, or (ii) the Credit Facility Amount.

(b) Qualified Borrowing Base Property. Cash and Equivalents, Entitled Land, LUD,
Lots, Model Houses, Pre-Sold Houses and Spec Houses for which all of the
following conditions have been satisfied shall qualify as Borrowing Base
Property, subject to Administrative Agent’s absolute approval rights: (i) the
proposed Borrowing Base Property must comply with the terms and conditions set
forth in this Agreement, (ii) if requested by Administrative Agent, Borrower has
delivered to Administrative Agent documents reasonably necessary to determine
whether the proposed Borrowing Base Property complies with the terms and
conditions set forth in this Agreement, and (iii) Borrower has included such
Borrowing Base Property in the most recently submitted Borrowing Base Report
which has been approved by Administrative Agent.

(c) Credit Facility Term. All outstanding Obligations with respect to the Credit
Facility shall be due and payable on the Maturity Date. After the Maturity Date,
Borrower shall have no right to either (i) submit any further Borrowing
Requests, or (ii) request that any new Borrowing Base Property be added to the
Borrowing Base, and Administrative Agent shall have no obligation to honor any
such requests.

(d) Borrowing Base Reports. Borrower shall deliver to Administrative Agent a
Borrowing Base Report (i) when required pursuant to Section 7.1, and
(ii) concurrently with any Borrowing Request or Letter of Credit Application.
The delivery

 

CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------

to Administrative Agent of a Borrowing Base Report shall be a certification by
Borrower that the facts represented therein are true, correct and complete as of
the date of such Borrowing Base Report.

(e) Total Cost Documentation. Upon Administrative Agent’s request, in connection
with any Borrowing Base Report, Borrower shall furnish to Administrative Agent
evidence of the Total Cost for each parcel of Entitled Land, LUD, Lot, Model
House, Pre-Sold House and Spec House, in form and substance acceptable to
Administrative Agent.

(f) Borrowing Base Report Approval. Administrative Agent shall have the right to
review and approve or disapprove (and to make appropriate adjustments as
contemplated in this Agreement for approval) each Borrowing Base Report;
provided, however, until such Borrowing Base Report is approved or adjusted by
Administrative Agent, the most recent Borrowing Base Report submitted by
Borrower and approved or adjusted, from time to time as herein contemplated, by
Administrative Agent shall be in effect. The funding of a Borrowing based upon a
Borrowing Base Report submitted to Administrative Agent shall not be deemed to
be an unconditional approval thereof. If Administrative Agent reasonably
believes that any current or prior Borrowing Base Report is incomplete or
inaccurate in any respect which causes the Credit Facility to be funded in
excess of what is specified in this Agreement, then the Borrowing Base shall be
limited to such amount as Administrative Agent reasonably determines to be
applicable in accordance with the provisions of this Agreement until such time
as the Borrowing Base Report is reasonably determined by Administrative Agent to
be true, correct and complete.

(g) Removal of Borrowing Base Property from Borrowing Base. If Administrative
Agent reasonably determines that any portion of the Borrowing Base Property,
although previously included in the Borrowing Base, is or becomes the subject of
a condition which violates any of the provisions hereof, or is materially
impaired by casualty or condemnation, then Administrative Agent may remove such
portion of the Borrowing Base Property from the Borrowing Base and such portion
shall have a Maximum Credit Amount of zero dollars ($0). If the condition is
thereafter cured, the removed portion of the Borrowing Base Property may be
thereafter included in the Borrowing Base, however, the date the portion of the
Borrowing Base Property was initially included in the Borrowing Base shall be
used in calculation of the adjustments to the Borrowing Base for the
determination of the Maximum Credit Amount as specified herein.

(h) Spec House Sublimit. Notwithstanding anything to the contrary contained
herein, the number of Spec Houses included as Borrowing Base Property, at any
one time, shall not exceed the Spec House Sublimit.

(i) Completed Spec House Sublimit. Notwithstanding anything to the contrary
contained herein, the number of Completed Spec Houses included as Borrowing Base
Property, at any one time, shall not exceed the Completed Spec House Sublimit.

 

CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------

(j) Risk Assets Sublimit. Notwithstanding anything to the contrary contained
herein, the aggregate amount of all of the Lenders’ Revolving Credit Exposure
with respect to Risk Assets, at any one time, shall not exceed the Risk Assets
Sublimit. The amount of Credit Facility proceeds used, requested by Borrower or
otherwise committed with respect to this Risk Assets Sublimit shall reduce on a
pro tanto basis the amount of proceeds otherwise available under this Credit
Facility.

Section 2.4 Fees.

(a) Fees. Borrower agrees to pay to Administrative Agent and Arranger, for the
account of Administrative Agent, Arranger and each Lender, as applicable, fees,
in the amounts and on the dates set forth in the Fee Letter.

(b) Commitment Fees. Borrower agrees to pay to Administrative Agent for the
account of each Lender in accordance, subject to Section 12.22, with its
Applicable Percentage a commitment fee on the daily average unused amount of the
Commitment of such Lender for the period from and including the date of this
Agreement to and including the Maturity Date for the Credit Facility (including
at any time during which one or more of the conditions in Article 5 is not met),
at a rate equal to the Commitment Fee Rate. For the purpose of calculating the
commitment fee hereunder, the Commitment of each Lender shall be deemed utilized
by the amount of all outstanding Loans and L/C Obligations, owing to such Lender
whether directly or by participation. Accrued commitment fees shall be payable
quarterly in arrears on the first day of each April, July, October, and January
during the term of this Agreement and on the Maturity Date for the Credit
Facility.

Section 2.5 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments of principal, interest, and other amounts to be made
by Borrower under this Agreement and the other Loan Documents shall be made to
Administrative Agent for the account of Administrative Agent or L/C Issuer or
the pro rata accounts of the applicable Lenders, as applicable, at the Principal
Office in Dollars and immediately available funds, without setoff, deduction, or
counterclaim, and free and clear of all taxes at the time and in the manner
provided herein. Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Administrative Agent in full. Payments in immediately available funds received
by Administrative Agent in the place designated for payment on a Business Day
prior to 12:00 noon at such place of payment shall be credited prior to the
close of business on the Business Day received, while payments received by
Administrative Agent on a day other than a Business Day or after 12:00 noon on a
Business Day shall not be credited until the next succeeding Business Day. If
any payment of principal or interest on the Notes shall become due and payable
on a day other than a Business Day, then such payment shall be made on the next
succeeding Business Day. Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment. Administrative Agent is hereby authorized upon
notice to Borrower to charge the account

 

CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------

of Borrower maintained with Administrative Agent for each payment of principal,
interest and fees as it becomes due hereunder.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender, that such Lender
will not make available to Administrative Agent such Lender’s share of a
Borrowing, Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender and Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at (i) in the case of a payment to be made by
such Lender, the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by Borrower, the
interest rate applicable to the applicable Borrowing. If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan. Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to Administrative Agent.

(c) Payments by Borrower; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of L/C
Issuer or the applicable Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to L/C Issuer or the applicable Lenders the amount due. In such
event, if Borrower has not in fact made such payment, then L/C Issuer or each
applicable Lender, as applicable, severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to L/C Issuer or such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.

Section 2.6 Evidence of Debt.

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by Administrative Agent in the ordinary
course of business; provided that such Lender or Administrative Agent may, in
addition, request that such Loans be evidenced by the Notes. The Credit
Extensions made by L/C Issuer shall be evidenced by one or more accounts or
records maintained by L/C Issuer and by Administrative Agent in the ordinary
course of business. The accounts or records maintained by Administrative Agent,
L/C Issuer, and each Lender shall be

 

CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------

conclusive absent manifest error of the amount of the Credit Extensions made to
Borrower and, with respect to Letters of Credit issued for the account of a
Subsidiary, such Subsidiary and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of Borrower hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by L/C Issuer, or any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

Section 2.7 Cash Collateral.

(a) Certain Credit Support Events. If (i) L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) Borrower shall be required
to provide Cash Collateral pursuant to Section 10.2, or (iv) there shall exist a
Defaulting Lender, Borrower shall immediately (in the case of clause (iii)
above) or within one (1) Business Day (in all other cases) following any request
by Administrative Agent or L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 12.22(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, L/C
Issuer and Lenders, and agrees to maintain, a first priority security interest
in all such Cash Collateral, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.7(c). If at any time Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent or L/C Issuer as herein provided, or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, Borrower
will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Texas Capital Bank. Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.7 or
Sections 2.2, 10.2 or 12.22 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.8(b)(vii)) or (ii) the
determination by Administrative Agent and L/C Issuer that there exists excess
Cash Collateral; provided, however, the Person providing Cash Collateral and L/C
Issuer may agree that Cash Collateral shall not be released but instead held to
support future anticipated Fronting Exposure or other obligations.

Section 2.8 Interest; Payment Terms.

(a) Loans – Payment of Principal and Interest; Revolving Nature. The unpaid
principal amount of each Portion of the Loans shall, subject to the following
sentence and Section 2.8(g), bear interest at the applicable Interest Rate. If
at any time such rate of interest would exceed the Maximum Rate but for the
provisions thereof limiting interest to the Maximum Rate, then any subsequent
reduction shall not reduce the rate of interest on the Loans below the Maximum
Rate until the aggregate amount of interest accrued on the Loans equals the
aggregate amount of interest which would have accrued on the Loans if the
interest rate had not been limited by the Maximum Rate. All accrued but unpaid
interest on the principal balance of the Loans shall be payable on each Payment
Date and on the Maturity Date for the Credit Facility, provided that interest
accruing at the Default Interest Rate pursuant to Section 2.8(g) shall be
payable on demand. The then Outstanding Amount of the Loans and all accrued but
unpaid interest thereon shall be due and payable on the Maturity Date for the
Credit Facility. The unpaid principal balance of the Loans at any time shall be
the total amount advanced hereunder by Lenders less the amount of principal
payments made thereon by or for Borrower, which balance may be endorsed on the
Notes from time to time by Lenders or otherwise noted in Lenders’ and/or
Administrative Agent’s records, which notations shall be, absent manifest error,
conclusive evidence of the amounts owing hereunder from time to time.

(b) Rate Determination. The Interest Rate shall be adjusted as of the first
Business Day of each Interest Period, and LIBOR shall be used to determine the
Interest Rate for that Interest Period. The Interest Rate for the first Interest
Period (or fraction thereof) of this Credit Facility shall be determined on the
Closing Date, and the Interest Rate shall remain fixed throughout the remainder
of such Interest Period (or fraction thereof) until the first Business Day of
the following Interest Period (subject to the provisions of Section 12.19 of
this Agreement). The Interest Rate for subsequent Interest Periods shall be
re-determined, and adjusted if necessary, on each subsequent LIBOR Determination
Date, and the Interest Rate shall remain fixed throughout the applicable

 

CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------

Interest Period until the first Business Day of the following Interest Period
(subject to the provisions of Section 12.19 of this Agreement). The
determination by Administrative Agent of the Interest Rate shall, in the absence
of manifest error, be conclusive and binding in all respects.

(c) Application. Except as expressly provided herein to the contrary, all
payments on the Obligations under the Loan Documents shall be applied in the
following order of priority: (i) the payment or reimbursement of any expenses,
costs or obligations (other than the Outstanding Amount thereof and interest
thereon) for which Borrower shall be obligated or Administrative Agent, L/C
Issuer, or any Lender shall be entitled pursuant to the provisions of this
Agreement, the Notes or the other Loan Documents; (ii) the payment of accrued
but unpaid interest thereon; and (iii) the payment of all or any portion of the
principal balance thereof then outstanding hereunder as directed by Borrower. If
an Event of Default exists under this Agreement, the Notes or under any of the
other Loan Documents, any such payment shall be applied as provided in
Section 10.3 below.

(d) Computation Period. Interest on the Loans and all other amounts payable by
Borrower hereunder on a per annum basis shall be computed on the basis of a
360-day year and the actual number of days elapsed (including the first day but
excluding the last day) unless such calculation would result in a usurious rate,
in which case interest shall be calculated on the basis of a 365-day year or
366-day year, as the case may be. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received. Each determination by
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(e) Unconditional Payment. Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under any
of the Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction whatsoever and without any reduction for
counterclaim or setoff whatsoever. If at any time any payment received by
Administrative Agent hereunder shall be deemed by a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
any Debtor Relief Law, then the obligation to make such payment shall survive
any cancellation or satisfaction of the Obligations under the Loan Documents and
shall not be discharged or satisfied with any prior payment thereof or
cancellation of such Obligations, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof, and
such payment shall be immediately due and payable upon demand.

(f) Partial or Incomplete Payments. Remittances in payment of any part of the
Obligations under the Loan Documents other than in the required amount in
immediately available funds at the place where such Obligations are payable
shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required amount is actually received by Administrative Agent
in full in accordance herewith and shall be made and accepted subject to the
condition that any check or draft may be

 

CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------

handled for collection in accordance with the practice of the collecting bank or
banks. Acceptance by Administrative Agent of any payment in an amount less than
the full amount then due shall be deemed an acceptance on account only, and the
failure to pay the entire amount then due shall be and continue to be an Event
of Default.

(g) Default Interest Rate. For so long as any Event of Default exists,
regardless of whether or not there has been an acceleration of the Loans, and at
all times after the maturity of the Loans (whether by acceleration or
otherwise), and in addition to all other rights and remedies of Administrative
Agent or Lenders hereunder, (i) interest shall accrue on the Outstanding Amount
of the Loans at the Default Interest Rate and (ii) interest shall accrue on any
past due amount (other than the outstanding principal balance) at the Default
Interest Rate, and such accrued interest shall be immediately due and payable.
Borrower acknowledges that it would be extremely difficult or impracticable to
determine Administrative Agent’s or Lenders’ actual damages resulting from any
late payment or Event of Default, and such accrued interest are reasonable
estimates of those damages and do not constitute a penalty.

Section 2.9 Prepayments.

(a) Voluntary Prepayments. Subject to the conditions set forth below, Borrower
shall have the right, at any time and from time to time upon at least three
(3) Business Days prior written notice to Administrative Agent, to prepay the
principal of the Loans, in full or in part. If there is a prepayment of all or
any portion of the principal of the Loans on or before the Maturity Date for
such Loans, whether voluntary or because of acceleration or otherwise, such
prepayment shall also include (x) any and all accrued but unpaid interest on the
amount of principal being so prepaid through and including the date of
prepayment, plus any other sums which have become due to Lenders under the other
Loan Documents on or before the date of prepayment, but which have not been
fully paid.

(b) Mandatory Prepayment of Credit Facility. If at any time the Revolving Credit
Exposure of the Lenders exceeds the Borrowing Base then in effect, then Borrower
shall immediately prepay the entire amount of such excess to Administrative
Agent, for the ratable account of Lenders, and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.9(b) unless after the prepayment in full of the
Loans, the Revolving Credit Exposure of the Lenders exceeds the Borrowing Base
then in effect. Each prepayment required by this Section 2.9(b) shall be
applied, first, to any Base Rate Portions then outstanding, and, second, to any
LIBOR Portions then outstanding, and if more than one LIBOR Portion is then
outstanding, to such LIBOR Portions in such order as Borrower may direct, or if
Borrower fails to so direct, as Administrative Agent shall elect.

Section 2.10 Uncommitted Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time, request an increase in the Credit Facility Amount and the
aggregate

 

CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------

Commitments by an amount (for all such requests) not exceeding $80,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $20,000,000, and (ii) Borrower may make a maximum of three such requests. At
the time of sending such notice, Borrower (in consultation with Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of Administrative Agent and L/C Issuer (which approvals
shall not be unreasonably withheld), Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, Administrative Agent and Borrower shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase. Administrative Agent shall promptly notify Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent a certificate of each
Borrower dated as of the Increase Effective Date, signed by a Responsible
Officer of Borrower (x) certifying and attaching the resolutions adopted by
Borrower approving or consenting to such increase, and (y) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article 6 and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.10, the representations and warranties contained in
subsections (a) and (b) of Section 7.1 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 7.1, (B) the proposed increase will not violate the terms and
conditions of the Bond Indenture, and (C) no Default exists. Additionally,
Borrower shall pay to Administrative Agent (i) a non-refundable fee in an amount
equal to one-half of one percent (0.50%) of the amount of the increase, for the
account of each Lender that increases its Commitment, and (ii) any amounts set
forth in the Fee Letter. Furthermore, Borrower shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.5) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section.

 

CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 12.23 or 12.10 to the contrary.

Section 2.11 Uncommitted Extension Option.

(a) Request for Extension of Maturity Date. Provided there exists no Default,
upon notice to Administrative Agent (which shall promptly notify the Lenders),
Borrower may request to exercise the Extension Option; provided that (i) any
such request for an extension must be delivered to Administrative Agent at least
sixty (60), but not more than one hundred twenty (120) days, prior to the
initial Maturity Date, (ii) the extension request may only be granted by the
unanimous written approval of Administrative Agent and all Lenders, as evidenced
by an Extension Option Agreement, (iii) Administrative Agent and each Lender may
grant or withhold their approval in their sole discretion, and (iv), if
Administrative Agent and each Lender approve Borrower’s request, then Borrower
must pay the Extension Fee to Administrative Agent on the Extension Option
Agreement Date. At the time of sending such notice, Borrower (in consultation
with Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Extension. Each Lender shall notify Administrative Agent
within such time period whether or not it agrees to approve the Extension
Option. Any Lender not responding within such time period shall be deemed to
have declined to approve the Extension Option.

(c) Notification by Administrative Agent. Administrative Agent shall notify
Borrower and each Lender of the Lenders’ responses to each request made
hereunder.

(d) Conditions to Effectiveness of Extension. As a condition precedent to such
extension, (i) Borrower, Administrative Agent and each Lender shall execute an
Extension Option Agreement, (ii) Borrower shall pay the Extension Fee to
Administrative Agent, and (iii) Borrower shall deliver to Administrative Agent a
certificate of Borrower, dated as of the Extension Option Agreement Date, signed
by a Responsible Officer of Borrower, certifying and attaching the resolutions
adopted by Borrower approving or consenting to such extension, and (y) in the
case of Borrower, certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article 6 and the
other Loan Documents are true and correct on and as of the Extension Option
Agreement Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.11, the
representations and warranties contained in subsections (a) and (b) of
Section 7.1 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 7.1, and (B) no
Default exists.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 12.10 to the contrary.

 

CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------

ARTICLE 3

TAXES, YIELD PROTECTION AND INDEMNITY

Section 3.1 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in Adjusted LIBOR);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
other Recipient, Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital or Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by such Lender or the Letters of
Credit issued by L/C Issuer, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Sections 3.1(a) or (b) and delivered to
Borrower, shall be conclusive absent manifest error. Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 3.1 for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) -month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 3.2 Illegality. If any Lender determines that any law or regulation has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to LIBOR, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue LIBOR Portions or to convert Base
Rate Portions to LIBOR Portions shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Portions
the interest rate on which is determined by reference to the LIBOR component of
the Base Rate, the interest rate on which Base Rate Portions of such Lender
shall, if necessary to avoid such illegality, be determined by Administrative
Agent without reference to the LIBOR component of the Base Rate, in each case
until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or, if applicable, convert all LIBOR Portions of
such Lender to Base Rate Portions (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the LIBOR component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Portions to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Portions and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon LIBOR, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBOR component thereof until Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the LIBOR. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted.

Section 3.3 Inability to Determine Rates. If (a) Administrative Agent or the
Required Lenders determine that for any reason in connection with any request
for a LIBOR

 

CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------

Portion or a conversion to or continuation thereof that (i) Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Portion, (ii) adequate and
reasonable means do not exist for determining LIBOR for any requested Interest
Period with respect to a proposed LIBOR Portion or in connection with an
existing or proposed Base Rate Portion, or (iii) LIBOR for any requested
Interest Period with respect to a proposed LIBOR Portion does not adequately and
fairly reflect the cost to such Lenders of funding such LIBOR Portion, or (b) by
reason of any Change in Law any Lender would become subject to restrictions on
the amount of a category of liabilities or assets which it may hold and notifies
Administrative Agent of same, Administrative Agent will promptly so notify
Borrower and each Lender. Thereafter, (x) the obligation of Lenders to make or
maintain LIBOR Portions shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the LIBOR
component of the Base Rate, the utilization of the LIBOR component in
determining the Base Rate shall be suspended, in each case until Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of LIBOR Portions or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Portions in the amount specified therein.

Section 3.4 Taxes.

(a) Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.

(b) Payment Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.4) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by Borrower. Borrower shall indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.4) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental

 

CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------

Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.8 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to such Lender from
any other source against any amount due to Administrative Agent under this
Section 3.4(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 3.4, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two (2) sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.4(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such

 

CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------

Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including by
the payment of additional amounts pursuant to this Section 3.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such

 

CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------

indemnified party the amount paid over pursuant to this Section 3.4(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.4(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.4(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.4(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.4 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 3.5 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBOR Portion on
a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or

(b) any failure by Borrower (for a reason other than the failure of such Lender
to lend a LIBOR Portion) to prepay, borrow, continue or convert any LIBOR
Portion on the date or in the amount notified by Borrower; or

(c) any assignment of a LIBOR Portion on a day other than the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 3.6(b);

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Portion
made by it at Adjusted LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Portion was in fact so
funded.

 

CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------

Section 3.6 Mitigation of Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.4, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.1 or Section 3.4, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.1, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.4 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.8), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.1 or Section 3.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) Borrower shall have paid to Administrative Agent the assignment fee (if any)
specified in Section 12.8;

(ii) such Lender shall have received payment of an amount equal to the
Outstanding Amount of its Loans, and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.4, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

 

CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

Section 3.7 Survival. All of Borrower’s obligations under this Article 3 shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of Administrative Agent.

ARTICLE 4

[INTENTIONALLY DELETED.]

ARTICLE 5

CONDITIONS PRECEDENT

Section 5.1 Initial Extension of Credit. The obligation of Lenders to make the
initial Credit Extension hereunder is subject to the condition precedent that
Administrative Agent shall have received all of the following, each dated
(unless otherwise indicated or otherwise specified by Administrative Agent) the
Closing Date, in form and substance satisfactory to Administrative Agent:

(a) Credit Agreement. Executed counterparts of this Agreement, sufficient in
number for distribution to Administrative Agent, each Lender and Borrower;

(b) Resolutions. Resolutions of the Board of Directors (or other governing body)
of Borrower and each other Obligated Party certified by the Secretary or an
Assistant Secretary (or a Responsible Officer or other custodian of records) of
such Person which authorize the execution, delivery, and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to be a party;

(c) Incumbency Certificate. A certificate of incumbency certified by a
Responsible Officer of each Obligated Party certifying the names of the
individuals or other Persons authorized to sign this Agreement and each of the
other Loan Documents to which Borrower and each other Obligated Party is or is
to be a party (including the certificates contemplated herein) on behalf of such
Person together with specimen signatures of such individual Persons;

(d) Constituent Documents. The Constituent Documents and all amendments thereto
for Borrower and each other Obligated Party that is not a natural person, with
the formation documents of Borrower included in the Constituent Documents being
certified as of a date acceptable to Administrative Agent by the

 

CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------

appropriate government officials of the state of incorporation or organization
of Borrower, and all such Constituent Documents being accompanied by
certificates that such copies are complete and correct, given by an authorized
representative acceptable to Administrative Agent;

(e) Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of Borrower and each
other Obligated Party as to the existence and good standing of Borrower and each
other Obligated Party, each dated within thirty (30) days prior to the date of
the initial Credit Extension;

(f) Notes. The Notes executed by Borrower in favor of each Lender requesting
Notes;

(g) Guaranty. The Guaranty executed by each Guarantor;

(h) Insurance Matters. Copies of insurance certificates describing all insurance
policies required by Section 7.5;

(i) Borrowing Base Report. A Borrowing Base Report, dated August 31, 2014;

(j) Compliance Certificate. A Compliance Certificate, demonstrating Borrower’s
financial condition as of June 30, 2014;

(k) Opinions of Counsel. Favorable opinions of Fox Rothschild LLP and Winstead
PC, legal counsel to Borrower and Guarantors, as to such matters as
Administrative Agent may reasonably request;

(l) Attorneys’ Fees and Expenses. Evidence that the costs and expenses
(including reasonable attorneys’ fees) referred to in Section 12.1, to the
extent invoiced, shall have been paid in full by Borrower; and

(m) Closing Fees. Evidence that any other fees due on or before the Closing Date
have been paid.

For purposes of determining compliance with the conditions set forth in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or be satisfied with, each document or other
matter required thereunder to be consented to or approved by or be acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

Section 5.2 All Extensions of Credit. The obligation of Lenders to make any
Credit Extension hereunder (including the initial Credit Extension) is subject
to the following additional conditions precedent:

(a) Request for Credit Extension. Administrative Agent shall have received in
accordance with this Agreement, as the case may be, a Borrowing Request or
Letter of

 

CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------

Credit Application, as applicable, pursuant to Administrative Agent’s
requirements and executed by a Responsible Officer of Borrower;

(b) No Default. No Default shall have occurred and be continuing, or would
result from or after giving effect to such Credit Extension;

(c) No Material Adverse Event. No Material Adverse Event shall have occurred and
no circumstance shall exist that could be a Material Adverse Event;

(d) Representations and Warranties. All of the representations and warranties
contained in Article 6 and in the other Loan Documents shall be true and correct
on and as of the date of such Borrowing with the same force and effect as if
such representations and warranties had been made on and as of such date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 5.2, the representations and
warranties contained in Section 6.2 shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.1(a) and (b), respectively;

(e) Additional Documentation. Administrative Agent shall have received such
additional approvals, opinions, or documents as Administrative Agent or its
legal counsel may reasonably request; and

(f) Availability under Credit Facility. With respect to any request for a Credit
Extension under the Commitments, after giving effect to the Credit Extension so
requested, the total Revolving Credit Exposure of the Lenders shall not exceed
the lesser of (i) the Borrowing Base in effect as of the date of such Credit
Extension and (ii) the aggregate Commitments of the Lenders in effect as of the
date of such Credit Extension.

Each Credit Extension hereunder shall be deemed to be a representation and
warranty by Borrower that the conditions specified in this Section 5.2 have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent and Lenders to enter into this Agreement, and to
make Credit Extensions hereunder, Borrower represents and warrants to
Administrative Agent and Lenders that:

Section 6.1 Entity Existence. Each of Borrower and its Subsidiaries (a) is duly
incorporated or organized, as the case may be, validly existing, and in good
standing under the Laws of the jurisdiction of its incorporation or
organization; (b) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (c) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
could result in a Material Adverse Event. Each of Borrower and the other
Obligated Parties has the power and authority to execute,

 

CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------

deliver, and perform its obligations under this Agreement and the other Loan
Documents to which it is or may become a party.

Section 6.2 Financial Statements; Etc. Borrower has delivered to Administrative
Agent audited financial statements of Borrower and its Subsidiaries as at and
for the fiscal year ended December 31, 2013, and unaudited financial statements
of Borrower and its Subsidiaries as at and for the six (6)-month period ended
June 30, 2014. Such financial statements are true and correct in all material
respects, have been prepared in accordance with GAAP, and fairly and accurately
present, on a consolidated basis, the financial condition of Borrower and its
Subsidiaries as of the respective dates indicated therein and the results of
operations for the respective periods indicated therein. Neither Borrower nor
any of its Subsidiaries has any material contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments, unrealized or anticipated
losses from any unfavorable commitments except as referred to or reflected in
such financial statements. No Material Adverse Event has occurred since the
effective date of the financial statements referred to in this Section 6.2. All
projections delivered by Borrower to Administrative Agent and Lenders have been
prepared in good faith, with care and diligence and using assumptions that are
reasonable under the circumstances at the time such projections were prepared
and delivered to Administrative Agent and Lenders and all such assumptions are
disclosed in the projections. Other than the Debt listed on Schedule 8.1 and
Debt otherwise permitted by Section 8.1, Borrower and each Subsidiary have no
Debt.

Section 6.3 Action; No Breach. The execution, delivery, and performance by each
of Borrower and each other Obligated Party of this Agreement and the other Loan
Documents to which such Person is or may become a party and compliance with the
terms and provisions hereof and thereof have been duly authorized by all
requisite action on the part of such Person and do not and will not (a) violate
or conflict with, or result in a breach of, or require any consent under (i) the
Constituent Documents of such Person, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any agreement or instrument to which such
Person is a party or by which it or any of its Properties is bound or subject
which could result in a Material Adverse Event, or (b) constitute a default
under any such agreement or instrument which could result in a Material Adverse
Event, or result in the creation or imposition of any Lien upon any of the
revenues or assets of such Person.

Section 6.4 Operation of Business. Each of Borrower and its Subsidiaries
possesses all licenses, permits, consents, authorizations, franchises, patents,
copyrights, trademarks, and trade names, or rights thereto, necessary to conduct
its respective businesses substantially as now conducted and as presently
proposed to be conducted, and neither Borrower nor any of its Subsidiaries is in
violation of any valid rights of others with respect to any of the foregoing
which could result in a Material Adverse Event.

Section 6.5 Litigation and Judgments. Except as specifically disclosed in
Schedule 6.5 as of the date hereof, there is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of Borrower, threatened against or affecting Borrower, any of its
Subsidiaries, or any other Obligated Party that could, if adversely determined,
result in a Material Adverse Event. There are no outstanding judgments against
Borrower, any of its Subsidiaries, or any other Obligated Party.

 

CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------

Section 6.6 Rights in Properties; Liens.

(a) Each of Borrower and its Subsidiaries has good and indefeasible title to or
valid leasehold interests in its respective Properties, including the Properties
reflected in the financial statements described in Section 6.2, and none of the
Properties of Borrower or any of its Subsidiaries is subject to any Lien, except
Permitted Liens.

(b) Schedule 6.6(b) sets forth a complete and accurate list of all real property
owned by Borrower and each of its Subsidiaries on the Closing Date, showing as
of the date hereof the street address, county or other relevant jurisdiction,
state and record owner thereof. Borrower and each of its Subsidiaries has good,
indefeasible and insurable fee simple title to the real property owned by
Borrower or such Subsidiary that is Borrowing Base Property, free and clear of
all Liens, except Liens described in clauses (a) through (f) of the definition
of Permitted Liens.

Section 6.7 Enforceability. This Agreement constitutes, and the other Loan
Documents to which Borrower or any other Obligated Party is a party, when
delivered, shall constitute legal, valid, and binding obligations of such
Person, enforceable against such Person in accordance with their respective
terms, except as limited by Debtor Relief Laws.

Section 6.8 Approvals. No authorization, approval, or consent of, and no filing
or registration with, any Governmental Authority or third party is or will be
necessary for the execution, delivery, or performance by Borrower or any other
Obligated Party of this Agreement and the other Loan Documents to which such
Person is or may become a party or the validity or enforceability thereof.

Section 6.9 Taxes. Each of Borrower and its Subsidiaries has filed all tax
returns (federal, state, and local) required to be filed, including all income,
franchise, employment, Property, and sales tax returns, and has paid all of
their respective liabilities for taxes, assessments, governmental charges, and
other levies that are due and payable, other than taxes the payment of which is
being contested in good faith and by appropriate proceedings and reserves for
the payment of which are being maintained in accordance with GAAP. Borrower
knows of no pending investigation of Borrower or any of its Subsidiaries by any
taxing authority or of any pending but unassessed tax liability of Borrower or
any of its Subsidiaries. Neither Borrower nor any Subsidiary thereof is party to
any tax sharing agreement.

Section 6.10 Use of Proceeds; Margin Securities. The proceeds of the Borrowings
shall be used by Borrower for the construction of Houses, for the acquisition
and development of Land, Entitled Land, LUD and Lots for the eventual
construction of Houses thereon, and for working capital in the ordinary course
of business. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U, or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock.

Section 6.11 ERISA. Each Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS or an
application for such a

 

CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------

letter is currently being processed by the IRS with respect thereto and, to the
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. No application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan. There are no pending or, to the knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no Prohibited Transaction or violation
of the fiduciary responsibility rules with respect to any Plan. No ERISA Event
has occurred or is reasonably expected to occur. No Plan has any Unfunded
Pension Liability. No Obligated Party or ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA). No Obligated Party or ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan. No
Obligated Party or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

Section 6.12 Disclosure. No statement, information, report, representation, or
warranty made by Borrower or any other Obligated Party in this Agreement or in
any other Loan Document or furnished to Administrative Agent or any Lender in
connection with this Agreement or any of the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not misleading. There is
no fact known to Borrower which is a Material Adverse Event, or which might in
the future be a Material Adverse Event that has not been disclosed in writing to
Administrative Agent and each Lender.

Section 6.13 Subsidiaries. Borrower has no Real Estate Subsidiaries other than
those listed on Schedule 6.13 (and, if subsequent to the Closing Date, such
additional Real Estate Subsidiaries as have been formed or in compliance with
Section 7.13) and Schedule 6.13 sets forth the jurisdiction of incorporation or
organization of each such Real Estate Subsidiary and the percentage of
Borrower’s ownership interest in such Real Estate Subsidiary. All of the
outstanding capital stock or other equity interests of each Real Estate
Subsidiary described on Schedule 6.13 has been validly issued, is fully paid,
and is nonassessable. There are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock or similar
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any equity interests of Borrower or any Real Estate
Subsidiary, except as disclosed on Schedule 6.13.

Section 6.14 Agreements. Neither Borrower nor any of its Subsidiaries is a party
to any indenture, loan, or credit agreement, or to any lease or other agreement
or instrument, or subject to any charter or corporate or other organizational
restriction, in each case which could result in a Material Adverse Event, except
for the Bond Indenture. Neither Borrower nor any of its Subsidiaries is in
default in any respect in the performance, observance, or fulfillment of any of
the obligations, covenants, or conditions contained in the Bond Indenture, or
any other agreement or instrument material to its business to which it is a
party which could result in a Material Adverse Event. Borrower’s execution of,
and performance of its obligations under, this Agreement, will not result in a
breach of the Bond Indenture.

 

CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------

Section 6.15 Compliance with Laws. Neither Borrower nor any of its Subsidiaries
is in violation in any material respect of any law, rule, regulation, order, or
decree of any Governmental Authority or arbitrator.

Section 6.16 Inventory. All inventory of Borrower and its Subsidiaries has been
and will hereafter be produced in compliance, in all material respects, with all
applicable Laws, rules, regulations, and governmental standards, including,
without limitation, the minimum wage and overtime provisions of the Fair Labor
Standards Act (29 U.S.C. §§ 201-219).

Section 6.17 Regulated Entities. Neither Borrower nor any of its Subsidiaries is
(a) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940 or (b) subject to
regulation under any other federal or state statute, rule or regulation limiting
its ability to incur Debt, pledge its assets or perform its obligations under
the Loan Documents.

Section 6.18 Environmental Matters.

(a) Each of Borrower and its Subsidiaries, and all of its respective Properties,
assets, and operations are in compliance with all Environmental Laws, in all
material respects. Borrower is not aware of, nor has Borrower received notice
of, any past, present, or future conditions, events, activities, practices, or
incidents which may interfere with or prevent the compliance or continued
compliance of Borrower and its Subsidiaries with all Environmental Laws;

(b) Each of Borrower and its Subsidiaries has obtained all permits, licenses,
and authorizations that are required under applicable Environmental Laws, and
all such permits are in good standing and Borrower and its Subsidiaries are in
compliance with all of the terms and conditions of such permits;

(c) No Hazardous Materials exist on, about, or within or have been used,
generated, stored, transported, disposed of on, or Released from any of the
Properties or assets of Borrower or any of its Subsidiaries (except for the use
or storage of materials ordinarily used in the homebuilding business, in
customary quantities, done in compliance with all applicable Environmental
Laws). The use which Borrower and its Subsidiaries make and intend to make of
their respective Properties and assets will not result in the use, generation,
storage, transportation, accumulation, disposal, or Release of any Hazardous
Material on, in, or from any of their Properties or assets (except for the use
or storage of materials ordinarily used in the homebuilding business, in
customary quantities, done in compliance with all applicable Environmental
Laws);

(d) Neither Borrower nor any of its Subsidiaries nor any of their respective
currently or previously owned or leased Properties or operations is subject to
any outstanding or threatened order from or agreement with any Governmental
Authority or other Person or subject to any judicial or docketed administrative
proceeding with respect to (i) failure to comply with Environmental Laws,
(ii) Remedial Action, or (iii) any Environmental Liabilities arising from a
Release or threatened Release;

 

CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------

(e) There are no conditions or circumstances associated with the currently or
previously owned or leased Properties or operations of Borrower or any of its
Subsidiaries that could reasonably be expected to give rise to any Environmental
Liabilities;

(f) Neither Borrower nor any of its Subsidiaries is a treatment, storage, or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law. Borrower and its Subsidiaries are in compliance with all
applicable financial responsibility requirements of all Environmental Laws;

(g) Neither Borrower nor any of its Subsidiaries has filed or failed to file any
notice required under applicable Environmental Law reporting a Release; and

(h) No Lien arising under any Environmental Law has attached to any property or
revenues of Borrower or any of its Subsidiaries.

Section 6.19 Foreign Assets Control Regulations and Anti-Money Laundering. Each
Obligated Party and each Subsidiary of each Obligated Party is and will remain
in compliance in all material respects with all United States economic sanctions
Laws, Executive Orders and implementing regulations as promulgated by OFAC, and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and all regulations issued pursuant to it. No Obligated
Party and no Subsidiary or Affiliate of any Obligated Party (a) is a Person
designated by the United States government on the list of the Specially
Designated Nationals and Blocked Persons (the “SDN List”) with which a United
States Person cannot deal with or otherwise engage in business transactions,
(b) is a Person who is otherwise the target of United States economic sanction
Laws such that a United States Person cannot deal or otherwise engage in
business transactions with such Person, or (c) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
United States economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under United States law.

Section 6.20 Patriot Act. The Obligated Parties, each of their Subsidiaries, and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B Chapter V, as amended), and all other
enabling legislation or executive order relating thereto, (b) the Patriot Act,
and (c) all other federal or state Laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

Section 6.21 Insurance. The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies

 

CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------

engaged in similar businesses and owning similar properties in localities where
Borrower or the applicable Subsidiary operates.

Section 6.22 Solvency. Each of Borrower and each Obligated Party is Solvent and
have not entered into any transaction with the intent to hinder, delay or
defraud a creditor.

Section 6.23 Businesses. The Borrower is presently engaged directly or through
its Subsidiaries in the business of the development of Lots and the construction
and sale of Houses.

Section 6.24 Labor Matters. There are no labor controversies pending, or to the
best knowledge of Borrower, threatened against Borrower or any of its
Subsidiaries which could result in a Material Adverse Event.

Section 6.25 Material Agreements. Schedule 6.25 sets forth a complete and
correct list of all agreements in effect or to be in effect on the Closing Date
and on the date of each update thereof required hereunder, to the extent that a
default, breach, termination or other impairment thereof could reasonably be
expected to cause a Material Adverse Event.

Section 6.26 Intellectual Property. Borrower and Guarantors own, or are licensed
to use, all Intellectual Property necessary to conduct their business as
currently conducted.

Section 6.27 Hedge Agreements. Neither Borrower nor any Guarantor is a party to
a Hedge Agreement.

Section 6.28 Anti-Corruption Laws. Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, and Borrower, its Subsidiaries and their respective
officers and employees, and to the knowledge of Borrower, its directors and
agents, are in compliance with Anti-Corruption Laws in all material respects. No
Borrowing, Letter of Credit, use of proceeds or other transaction contemplated
by the Credit Agreement will violate Anti-Corruption Laws.

ARTICLE 7

AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Letter of Credit shall remain outstanding or any
Lender has any Commitment hereunder:

Section 7.1 Reporting Requirements. Borrower will furnish to Administrative
Agent (with copies for each Lender):

(a) Borrower Annual Financial Statements. As soon as available, and in any event
within ninety (90) days after the last day of each fiscal year of Borrower,
beginning with the fiscal year ending December 31, 2014, a copy of the annual
audit report of Borrower and its Subsidiaries for such fiscal year containing,
on a consolidated

 

CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------

basis, balance sheets and statements of income, retained earnings, and cash flow
as of the end of such fiscal year and for the twelve (12)-month period then
ended, in each case setting forth in comparative form the figures for the
preceding fiscal year, all in reasonable detail and audited and certified by
independent certified public accountants of recognized standing reasonably
acceptable to Administrative Agent, to the effect that such report has been
prepared in accordance with GAAP and containing no material qualifications or
limitations on scope;

(b) Borrower Quarterly Financial Statements. As soon as available, and in any
event within forty-five (45) days after the last day of each fiscal quarter of
each fiscal year of Borrower (beginning with the fiscal quarter ending
September 30, 2014), a copy of an unaudited financial report of Borrower and its
Subsidiaries as of the end of such fiscal quarter and for the portion of the
fiscal year then ended, containing, on a consolidated and consolidating basis,
balance sheets and statements of income, retained earnings, and cash flow, in
each case setting forth in comparative form the figures for the corresponding
period of the preceding fiscal year, all in reasonable detail certified by a
Responsible Officer of Borrower to have been prepared in accordance with GAAP
and to fairly and accurately present (subject to year-end audit adjustments) the
financial condition and results of operations of Borrower and its Subsidiaries,
on a consolidated and consolidating basis, as of the dates and for the periods
indicated therein;

(c) Borrowing Base Report. As soon as available, and in any event within thirty
(30) days after the last day of each calendar month, a Borrowing Base Report;

(d) Compliance Certificate. As soon as available, and in any event within
forty-five (45) days after the last day of each fiscal quarter of each fiscal
year of Borrower (beginning with the fiscal quarter ending September 30, 2014),
a Compliance Certificate (i) stating that to the best of the knowledge of the
Responsible Officer executing same, no Default has occurred and is continuing,
or if a Default has occurred and is continuing, a statement as to the nature
thereof and the action which is proposed to be taken with respect thereto,
(ii) showing in reasonable detail the calculations demonstrating compliance with
the covenants set forth in Article 9 and (iii) containing such other
certifications set forth therein. For any financial statements delivered
electronically by a Responsible Officer in satisfaction of the reporting
requirements set forth in clause (a) or (b) preceding that are not accompanied
by the required Compliance Certificate, that Responsible Officer shall
nevertheless be deemed to have certified the factual matters described in this
clause (d) with respect to such financial statements; however, such deemed
certificate shall not excuse or be construed as a waiver of Borrower’s
obligation to deliver the required Compliance Certificate;

(e) Projections. As soon as available, but in any event at least ninety
(90) days before the end of each fiscal year of Borrower, forecasts prepared by
management of Borrower, in form reasonably satisfactory to Administrative Agent,
of consolidated balance sheets of income or operations and cash flows of
Borrower and its Subsidiaries on a monthly basis for the immediately following
fiscal year;

(f) Management Letters. Promptly upon receipt thereof, a copy of any management
letter or written report submitted to Borrower or any of its Subsidiaries by

 

CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------

independent certified public accountants with respect to the business, condition
(financial or otherwise), operations, prospects, or Properties of Borrower or
any of its Subsidiaries;

(g) Notice of Litigation. Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority or arbitrator
affecting Borrower or any of its Subsidiaries which, if determined adversely to
Borrower or such Subsidiary, could be a Material Adverse Event;

(h) Notice of Default. As soon as possible and in any event within five days
after the occurrence of any Default, a written notice setting forth the details
of such Default and the action that Borrower has taken and proposes to take with
respect thereto;

(i) ERISA Reports. Promptly after the filing or receipt thereof, copies of all
reports, including annual reports, and notices which any Borrower or ERISA
Affiliate files with or receives from the PBGC, the IRS, or the U.S. Department
of Labor under ERISA; as soon as possible and in any event within five days
after Borrower or any ERISA Affiliate knows or has reason to know that any ERISA
Event or Prohibited Transaction has occurred with respect to any Plan, a
certificate of the chief financial officer of Borrower setting forth the details
as to such ERISA Event or Prohibited Transaction and the action that Borrower
proposes to take with respect thereto; annually, copies of the notice described
in Section 101(f) of ERISA that Borrower or ERISA Affiliate receives with
respect to a Plan or Multiemployer Plan;

(j) Reports to Other Creditors. Promptly after Administrative Agent’s request
therefor, copies of any statement or report furnished to any other party
pursuant to the terms of any indenture, loan, or credit or similar agreement and
not otherwise required to be furnished to Administrative Agent pursuant to any
other clause of this Section 7.1;

(k) Notice of Material Adverse Event. As soon as possible and in any event
within five (5) Business Days after the occurrence thereof, written notice of
any event or circumstance that could result in a Material Adverse Event;

(l) Inventory and Sales Status Report. As soon as available, and in any event
within 30 days after the end of each calendar month, an Inventory and Sales
Status Report, in such form and detail as Administrative Agent shall reasonably
require, certified by the chief financial officer of Borrower; and

(m) General Information. Promptly, such other information concerning Borrower,
any of its Subsidiaries, or any other Obligated Party as Administrative Agent,
or any Lender through Administrative Agent, may from time to time reasonably
request.

All representations and warranties set forth in the Loan Documents with respect
to any financial information concerning Borrower or any Guarantor shall apply to
all financial information delivered to Lender by Borrower, such Guarantor, or
any Person purporting to be a Responsible Officer of Borrower or such Guarantor
or other representative of Borrower or such Guarantor regardless of the method
of such transmission to Lender or whether or not signed by Borrower, such
Guarantor, or such Responsible Officer or other representative, as applicable.

 

CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------

Section 7.2 Maintenance of Existence; Conduct of Business. Borrower shall, and
shall cause each of its Subsidiaries to, preserve and maintain its existence and
all of its leases, privileges, licenses, permits, franchises, qualifications,
and rights that are necessary or desirable in the ordinary conduct of its
business, except to the extent a failure to so preserve and maintain could not
result in a Material Adverse Event. Borrower shall, and shall cause each of its
Subsidiaries to, conduct its business in an orderly and efficient manner in
accordance with good business practices.

Section 7.3 Maintenance of Properties. Borrower shall, and shall cause each of
its Subsidiaries to, maintain, keep, and preserve all of its Properties
(tangible and intangible) necessary or useful in the proper conduct of its
business in good working order and condition.

Section 7.4 Taxes and Claims. Borrower shall, and shall cause each of its
Subsidiaries to, pay or discharge at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its Property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its Property; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to pay or discharge any tax, levy, assessment, or
governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves in accordance
with GAAP have been established.

Section 7.5 Insurance.

(a) Borrower shall, and shall cause each of its Subsidiaries to, maintain
insurance with financially sound and reputable insurance companies in such
amounts and covering such risks as is usually carried by corporations engaged in
similar businesses and owning similar Properties in the same general areas in
which Borrower and its Subsidiaries operate, provided that in any event Borrower
will maintain and cause each of its Subsidiaries to maintain workmen’s
compensation insurance, property insurance, comprehensive general liability
insurance, reasonably satisfactory to Administrative Agent.

(b) If at any time any House included in the Borrowing Base Property is or has
become located in an area designated as a “flood hazard area” under applicable
Flood Insurance Regulations, Borrower shall, and shall cause each of its
Subsidiaries to, (i) provide Administrative Agent with a description of such
House, including the address and legal description thereof and such other
information as may be requested by Administrative Agent to obtain a flood
determination or otherwise satisfy its obligations under applicable Flood
Insurance Regulations, (ii) obtain flood insurance in such amounts as required
by applicable Flood Insurance Regulations and (iii) provide evidence in form and
substance satisfactory to Administrative Agent of such flood insurance to
Administrative Agent.

Section 7.6 Inspection Rights. At any reasonable time and from time to time,
upon reasonable prior written notice, Borrower shall, and shall cause each of
its Subsidiaries to, (a) permit representatives of Administrative Agent or any
Lender to examine, inspect, review, evaluate and make physical verifications and
appraisals of the Borrowing Base Property in any

 

CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------

manner and through any medium that Administrative Agent or such Lender considers
advisable, (b) to examine, copy, and make extracts from its books and records,
(c) to visit and inspect its Properties, and (d) to discuss its business,
operations, and financial condition with its officers, employees, and
independent certified public accountants, in each instance, at Borrower’s
expense.

Section 7.7 Keeping Books and Records. Borrower shall, and shall cause each of
its Subsidiaries to, maintain proper books of record and account in which full,
true, and correct entries in conformity with GAAP shall be made of all dealings
and transactions in relation to its business and activities.

Section 7.8 Compliance with Laws. Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all applicable Laws and
decrees of any Governmental Authority or arbitrator, including, without
limitation, all Laws applicable to Borrower and its Subsidiaries concerning or
relating to bribery or corruption. Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws.

Section 7.9 Compliance with Agreements. Borrower shall, and shall cause each of
its Subsidiaries to, comply in all material respects with all agreements,
contracts, and instruments binding on it or affecting its Properties or
business, except to the extent a failure to so comply could not result in a
Material Adverse Event.

Section 7.10 Further Assurances. Borrower shall, and shall cause each of its
Subsidiaries and each other Obligated Party to, execute and deliver such further
agreements and instruments and take such further action as may be reasonably
requested by Administrative Agent or any Lender to carry out the provisions and
purposes of this Agreement and the other Loan Documents.

Section 7.11 ERISA. Borrower shall, and shall cause each of its Subsidiaries to,
comply with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.

Section 7.12 Depository Relationship. Borrower shall maintain deposit accounts
at Texas Capital Bank.

Section 7.13 Additional Guarantors. Borrower shall notify Administrative Agent
at the time that any Person becomes a Real Estate Subsidiary, and within ten
(10) Business Days after such Person becomes a Real Estate Subsidiary, cause
such Person to (a) become a Guarantor by executing and delivering to
Administrative Agent a Guaranty, and (b) deliver to Administrative Agent such
other documents and instruments as Administrative Agent may require, including
appropriate favorable opinions of counsel to such Person in form, content and
scope reasonably satisfactory to Administrative Agent.

Section 7.14 Lien Claims. If a Lien claim or affidavit from a contractor or
supplier is recorded or is served upon Borrower which affects the Borrowing Base
Property, Borrower shall, on or before forty-five (45) days after such recording
or service, take one of the following

 

CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------

courses of action: (a) pay and discharge the same; (b) effect the release
thereof by recording and delivering to Administrative Agent a surety bond that
complies with the applicable Laws of the State where the affected Borrowing Base
Property is located, and that is in form, amount and issued by a surety
acceptable to Administrative Agent, in its sole and absolute discretion;
(c) provide Administrative Agent with other assurance which Administrative Agent
deems, in its sole discretion, to be satisfactory for the payment of such Lien
claim or affidavit and for the full and continuous protection of Administrative
Agent from the effect of such Lien claim or affidavit; or (d) contest such
claim, with diligence, in good faith and as required by applicable Laws, in a
manner which will have the effect of releasing or bonding such claim. In the
case of a Lien contest pursuant to clause (d) above, the Maximum Credit Amount
of the Borrowing Base Property affected by such claim may be reduced by an
amount equal to one hundred fifty percent (150%) of the amount of such claim.

Section 7.15 Construction Responsibilities. Borrower shall construct or cause
the construction of the Houses, LUD and Lots in a workmanlike manner. The
construction of the Houses, LUD and Lots shall be in compliance with all
applicable Governmental Requirements. Borrower shall be solely responsible for
all aspects of Borrower’s business in connection with the construction of
Houses, LUD and Lots, including, without limitation, for the quality and
suitability of the plans and specifications and their compliance with all
Governmental Requirements, the supervision of the work of construction, the
qualifications, financial condition and performance of all architects,
engineers, contractors, material suppliers and consultants, and the accuracy of
all Borrowing Base Reports, Borrowing Requests and the proper application of all
Borrowings. Administrative Agent is not obligated to supervise, inspect or
inform Borrower or any third party of any aspect of the construction of the
Houses, LUD or Lots, or any other matter referred to above.

ARTICLE 8

NEGATIVE COVENANTS

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Letter of Credit outstanding or any Lender has
any Commitment hereunder:

Section 8.1 Debt. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, incur, create, assume, or permit to
exist any Debt, except:

(a) The Obligations under the Loan Documents and Obligations existing or arising
under Bank Product Agreements;

(b) The Bond Indenture;

(c) Existing Debt described on Schedule 8.1;

(d) Purchase money Debt on personal property, and Capitalized Lease Obligations
not to exceed $100,000 in the aggregate at any time outstanding;

 

CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------

(e) Profit and Participation Agreements;

(f) Seller Carryback Financing in an amount not in excess of $30,000,000, in the
aggregate; and

(g) Other Debt, to the extent such Debt would not result in a breach of any of
the financial covenants set forth in Article 9.

Section 8.2 Limitation on Liens. Borrower shall not, and shall not permit any of
its Subsidiaries to, incur, create, assume, or permit to exist any Lien upon any
of its Property, assets, or revenues, whether now owned or hereafter acquired,
except:

(a) Liens in favor of Lenders or Administrative Agent for the benefit of
Lenders;

(b) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower or its Subsidiaries to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use;

(c) Liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves in accordance with GAAP have been established;

(d) Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business, or are being dealt with by Borrower in
accordance with Section 7.14;

(e) Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs (other than Liens imposed by
ERISA) or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, contracts (other than for payment of Debt), or leases
made in the ordinary course of business;

(f) Purchase money Liens on specific personal property (not real property) to
secure Debt used to acquire such personal property, and Liens securing
Capitalized Lease Obligations with respect to specific leased property;

(g) Liens securing Profit and Participation Agreements;

(h) Liens securing Seller Carryback Financing in an amount not in excess of
$30,000,000, in the aggregate; and

(i) Liens securing other Debt in an amount not in excess of $15,000,000, in the
aggregate.

 

CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------

Section 8.3 Mergers, Etc. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, become a party to a merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets of any Person or any shares or other evidence of beneficial ownership of
any Person, or wind-up, dissolve, or liquidate, except that (i) any Subsidiary
may merge or consolidate with Borrower so long as Borrower is the surviving
entity (ii) any Subsidiary may merge or consolidate with another Subsidiary so
long as if a Subsidiary that is a Guarantor is involved in such merger or
consolidation, such Guarantor is the surviving entity, and (iii) Permitted
Acquisitions will be allowed.

Section 8.4 Restricted Payments. Borrower shall not, directly or indirectly,
declare or pay any dividends or make any other payment or distribution (in cash,
Property, or obligations) on account of its equity interests, or redeem,
purchase, retire, call, or otherwise acquire any of its equity interests, or
permit any of its Subsidiaries to purchase or otherwise acquire any equity
interest of Borrower or another Subsidiary of Borrower, or set apart any money
for a sinking or other analogous fund for any dividend or other distribution on
its equity interests or for any redemption, purchase, retirement, or other
acquisition of any of its equity interests, or incur any obligation (contingent
or otherwise) to do any of the foregoing, to the extent such transaction would
result in a breach of any of the financial covenants set forth in Article 9.

Section 8.5 Loans and Investments. Borrower shall not make, and shall not permit
any of its Subsidiaries to, directly or indirectly, make, hold or maintain, any
advance, loan, extension of credit, or capital contribution to or investment in,
or purchase any stock, bonds, notes, debentures, or other securities of, any
Person, except:

(a) Existing investments described on Schedule 8.5;

(b) Readily marketable direct obligations of the United States of America or any
agency thereof with maturities of one (1) year or less from the date of
acquisition;

(c) Fully insured certificates of deposit with maturities of one (1) year or
less from the date of acquisition issued by either (i) any commercial bank
operating in the United States of America having capital and surplus in excess
of $50,000,000.00 or (ii) any Lender;

(d) Commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one (1) of the two (2) highest rating categories of Standard and
Poor’s Corporation or Moody’s Investors Service;

(e) Permitted Acquisitions;

(f) Investments in Subsidiaries that are Guarantors;

(g) Advances or extensions of credit in the form of accounts receivable incurred
in the ordinary course of business and upon terms common in the industry for
such accounts receivable which are not more than sixty (60) days past due;

 

CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------

(h) Advances to employees for the payment of expenses in the ordinary course of
business; and

(i) Investments in Subsidiaries that are engaged primarily in the residential
mortgage lending business or the residential title insurance business; provided
that the amount of such investment made pursuant to this clause (i), together
with all other investments then outstanding and made under this clause (i) does
not exceed 20.0% of Borrower’s consolidated Tangible Net Worth determined at the
time of such investment (with each investment being valued as of the date made,
without regard to subsequent changes in value).

Section 8.6 Limitation on Issuance of Equity. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, issue, sell, assign,
or otherwise dispose of (a) any of its stock or other equity interests, (b) any
securities exchangeable for or convertible into or carrying any rights to
acquire any of its stock or other equity interests, or (c) any option, warrant,
or other right to acquire any of its stock or other equity interests, to the
extent such transaction would result in a breach of any of the financial
covenants set forth in Article 9.

Section 8.7 Transactions With Affiliates. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction, including, without limitation, the purchase, sale, or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate of Borrower or such Subsidiary,
except in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s or such Subsidiary’s business, pursuant to a transaction which is
otherwise expressly permitted under this Agreement, and upon fair and reasonable
terms no less favorable to Borrower or such Subsidiary than would be obtained in
a comparable arm’s-length transaction with a Person not an Affiliate of Borrower
or such Subsidiary.

Section 8.8 Disposition of Assets. Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly make any Disposition, except
(a) Dispositions of Houses, Land, Entitled Land, LUD or Lots in the ordinary
course of business, or (b) Dispositions, for fair value, of worn-out and
obsolete equipment not necessary or useful to the conduct of business,
(c) Dispositions of golf courses, or (d) Dispositions of Houses, Land, Entitled
Land, LUD or Lots to another Subsidiary.

Section 8.9 Sale and Leaseback. Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, enter into any arrangement with any
Person pursuant to which it leases from such Person real or personal property
that has been or is to be sold or transferred, directly or indirectly, by it to
such Person, except for the sale and leaseback of Model Houses in the ordinary
course of business.

Section 8.10 Prepayment of Debt. Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, make any optional or voluntary
payment, prepayment, repurchase or redemption of any Debt, except the
Obligations under the Loan Documents. Notwithstanding the foregoing, such
payment of Debt may be permitted so long as (a) no Default or Event of Default
exists, (b) such payment does not, or is not reasonably expected to, result in a
Material Adverse Event, and (c) the Obligations are simultaneously paid in a
percentage that is equal to the percentage of the other Debt that is being paid.

 

CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------

Section 8.11 Nature of Business. Borrower shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than (a) the businesses of
homebuilding, Land acquisition or Land development, or a business reasonably
related thereto, or (b) the businesses of residential mortgage lending or
residential title insurance. Borrower shall not, and shall not permit any of its
Subsidiaries to, make any material change in its credit collection policies if
such change would materially impair the collectability of any Account, nor will
it rescind, cancel or modify any Account except in the ordinary course of
business.

Section 8.12 Environmental Protection. Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly (a) use (or permit any tenant
to use) any of their respective Properties or assets for the handling,
processing, storage, transportation, or disposal of any Hazardous Material,
(b) generate any Hazardous Material, (c) conduct any activity that is likely to
cause a Release or threatened Release of any Hazardous Material, or
(d) otherwise conduct any activity or use any of their respective Properties or
assets in any manner that is likely to violate any Environmental Law or create
any Environmental Liabilities for which Borrower or any of its Subsidiaries
would be responsible. Notwithstanding the foregoing, Borrower and its
Subsidiaries may use and store Hazardous Materials in the ordinary course of
Borrower’s homebuilding business, in customary quantities, in compliance with
all applicable Environmental Laws.

Section 8.13 Accounting. Borrower shall not, and shall not permit any of its
Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
Administrative Agent and Lenders, or (b) in tax reporting treatment, except as
required by law and disclosed to Administrative Agent and Lenders.

Section 8.14 Burdensome Agreements. Borrower shall not, and shall not permit any
of its Subsidiaries or any Obligated Party to, enter into or permit to exist any
arrangement or agreement, other than pursuant to this Agreement or any Loan
Document, which (a) except for the Bond Indenture, directly or indirectly
prohibits Borrower, any of its Subsidiaries, or any Obligated Party from
creating or incurring a Lien on any of its Property, revenues, or assets,
whether now owned or hereafter acquired, (b) directly or indirectly prohibits
any of its Subsidiaries, or any Obligated Party to make any payments, directly
or indirectly, to Borrower by way of dividends, distributions, advances,
repayments of loans, repayments of expenses, accruals, or otherwise or (c) in
any way would be contravened by such Person’s performance of its obligations
hereunder or under the other Loan Documents.

Section 8.15 Subsidiaries. Borrower shall not, directly or indirectly, form or
acquire any Real Estate Subsidiary unless Borrower complies with the
requirements of Section 7.13.

Section 8.16 Amendments of Constituent Documents. Borrower shall not, and shall
not permit any of its Subsidiaries to, amend or restate any of their respective
Constituent Documents in any material respect.

Section 8.17 OFAC. Borrower shall not, and shall not permit any of its
Subsidiaries to, fail to comply with the Laws, regulations and executive orders
referred to in Section 6.19 and Section 6.20.

 

CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------

Section 8.18 Anti-Corruption Laws. Borrower will not request any Borrowing or
Letter of Credit, and Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of Anti-Corruption Laws.

ARTICLE 9

FINANCIAL COVENANTS

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Letter of Credit shall remain outstanding or any
Lender has any Commitment hereunder:

Section 9.1 Leverage Ratio. Borrower shall not permit, as of the last day of any
fiscal quarter, the Leverage Ratio to be greater than 1.50 to 1.0.

Section 9.2 Interest Coverage Ratio. Borrower shall not permit, for any four
fiscal quarter period, the ratio of (a) EBITDA, to (b) Cash Interest Expense, in
each case for Borrower and its Subsidiaries, on a consolidated basis, for such
four fiscal quarter period, to be less than 1.50 to 1.0.

Section 9.3 Tangible Net Worth. Borrower shall not permit, as of the last day of
any fiscal quarter, Tangible Net Worth for Borrower and its Subsidiaries, on a
consolidated basis, to be less than the sum of (a) $250,000,000, plus (b) 50% of
the net proceeds of any issuances of stock or other equity interests of any
Obligated Party (other than to another Obligated Party) after the Closing Date,
plus (c) beginning with the fiscal quarter ending December 31, 2014, 50% of the
amount of net income of Borrower and its subsidiaries, on a consolidated basis
(but without deduction for any net loss), for each fiscal quarter ending after
the Closing Date.

Section 9.4 Liquidity. Borrower shall not permit, as of the last day of any
fiscal quarter, Liquidity for Borrower and its Subsidiaries, on a consolidated
basis, to be less than $25,000,000.

Section 9.5 Risk Asset Ratio. Borrower shall not permit, as of the last day of
any fiscal quarter, the Risk Asset Ratio to be greater than 1.25 to 1.0.

 

CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------

ARTICLE 10

DEFAULT

Section 10.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

(a) Borrower shall fail to pay (i) the principal amount of any Borrowing when
due or declared due; (ii) the interest on the principal amount of any Borrowing
when due, and such failure continues for five (5) days; or (iii) any other
Obligations under the Loan Documents within ten (10) days after Administrative
Agent notifies Borrower that such Obligation is due;

(b) Borrower shall fail to provide to Administrative Agent and Lenders timely
any notice of Default as required by Section 7.1(h) of this Agreement or
Borrower shall breach any provision of Sections 7.2, 7.5, 7.6, 7.13 or Article 8
of this Agreement;

(c) Any representation or warranty made or deemed made by Borrower or any other
Obligated Party (or any of their respective officers) in any Loan Document or in
any certificate, report, notice, or financial statement furnished at any time in
connection with this Agreement shall be false, misleading, or erroneous in any
material respect (without duplication of any materiality qualifier contained
therein) when made or deemed to have been made;

(d) Borrower, any of its Subsidiaries, or any other Obligated Party shall fail
to perform, observe, or comply with any covenant, agreement, or term contained
in this Agreement or any other Loan Document (other than as covered by
Sections 10.1(a) and (b)), and such failure continues for more than thirty
(30) days following the date such failure first began;

(e) Borrower, any of its Subsidiaries, or any other Obligated Party shall
commence a voluntary proceeding seeking liquidation, reorganization, or other
relief with respect to itself or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official of it or a
substantial part of its Property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing;

(f) An involuntary proceeding shall be commenced against Borrower, any of its
Subsidiaries, or any other Obligated Party seeking liquidation, reorganization,
or other relief with respect to it or its debts under any bankruptcy,
insolvency, or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian, or other similar
official for it or a substantial part of its Property, and such involuntary
proceeding shall remain undismissed and unstayed for a period of sixty
(60) days;

 

CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------

(g) Borrower, any of its Subsidiaries, or any other Obligated Party shall be in
default under the Bond Indenture, after the expiration of any applicable grace
period;

(h) Borrower, any of its Subsidiaries, or any other Obligated Party shall fail
to pay when due, after the expiration of any applicable grace period, any
principal of or interest on any Debt (other than the Obligations under the Loan
Documents) in the amount of $500,000 or more, or the maturity of any such Debt
shall have been accelerated, or any such Debt shall have been required to be
prepaid, repurchased, defeased or redeemed prior to the stated maturity thereof
or any cash collateral in respect thereof to be demanded, or any event shall
have occurred that permits (or, with the giving of notice or lapse of time or
both, would permit) any holder or holders of such Debt or any Person acting on
behalf of such holder or holders to accelerate the maturity thereof or require
any such prepayment, repurchase, defeasance or redemption or any cash collateral
in respect thereof to be demanded;

(i) This Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by Borrower, any of its Subsidiaries,
any other Obligated Party or any of their respective equity holders, or Borrower
or any other Obligated Party shall deny that it has any further liability or
obligation under any of the Loan Documents;

(j) Any of the following events shall occur or exist with respect to Borrower or
any ERISA Affiliate: (i) any ERISA Event occurs with respect to a Plan or
Multiemployer Plan, or (ii) any Prohibited Transaction involving any Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of
Administrative Agent subject Borrower or any ERISA Affiliate to any tax,
penalty, or other liability to a Plan, a Multiemployer Plan, the PBGC, the IRS,
the U. S. Department of Labor, or otherwise (or any combination thereof) which
in the aggregate exceed or could reasonably be expected to result in a Material
Adverse Event;

(k) A Change of Control shall occur;

(l) Borrower, any of its Subsidiaries, or any other Obligated Party, or any of
their Properties, revenues, or assets, shall become subject to an order of
forfeiture, seizure, or divestiture (whether under RICO or otherwise) and the
same shall not have been discharged within 30 days from the date of entry
thereof;

(m) Borrower, any of its Subsidiaries, or any other Obligated Party shall fail
to discharge within a period of forty-five (45) days after the commencement
thereof any attachment, sequestration, or similar proceeding or proceedings
involving an aggregate amount in excess of $500,000 against any of its assets or
Properties;

(n) A final judgment or judgments for the payment of money in excess of $500,000
in the aggregate shall be rendered by a court or courts against Borrower, any of
its Subsidiaries, or any other Obligated Party and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within forty-five (45) days from the
date of entry thereof and Borrower,

 

CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------

such Subsidiary, or such Obligated Party shall not, within such period of
forty-five (45) days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal;

(o) Borrower without the prior written consent of Administrative Agent, creates,
places or permits to be created or placed, or through any act or failure to act,
acquiesces in the placing of, or allows to remain, any mortgage, pledge, Lien
(statutory, constitutional or contractual), security interest, exception,
encumbrance or charge, or conditional sale or other title retention agreement,
with respect to the Borrowing Base Property, except Liens described in clauses
(a) through (f) of the definition of Permitted Liens; provided, however, that if
such further encumbrance is a mechanic’s lien, then the provisions of
Section 7.14 shall control;

(p) The holder of any Lien or security interest on all or any portion of the
Borrowing Base Property (without hereby implying Administrative Agent’s consent
to the existence, placing, creating or permitting of any such lien or security
interest) institutes foreclosure or other proceedings for the enforcement of its
remedies thereunder;

(q) Required Lenders determine that a Material Adverse Event has occurred or a
circumstance exists that could result in a Material Adverse Event; or

(r) Borrower shall breach any provision of Article 9 of this Agreement, and such
breach remains uncured for more than fifteen (15) days.

Section 10.2 Remedies Upon Default. If any Event of Default shall occur and be
continuing, then Administrative Agent may, with the consent of Required Lenders,
or shall, at the direction of Required Lenders, without notice do any or all of
the following: (a) terminate the Commitments of Lenders (except for funding
obligations of outstanding Letters of Credit), (b) terminate the obligations of
L/C Issuer to make L/C Credit Extensions, (c) require that Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto), or (d) declare the Obligations under the Loan
Documents or any part thereof to be immediately due and payable, and the same
shall thereupon become immediately due and payable, without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by Borrower; provided, however,
that upon the occurrence of an Event of Default under Section 10.1(e) or (f),
the Commitments of Lenders shall automatically terminate (except for funding
obligations of outstanding Letters of Credit), the obligations of L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the obligation of
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, and the Obligations under the Loan Documents
shall become immediately due and payable, in each case without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by Borrower. In addition to the
foregoing, if any Event of Default shall occur and be continuing, Administrative
Agent may, with the consent of Required Lenders, or shall, at the direction of
Required Lenders, exercise all rights and remedies available to it, Lenders and
L/C Issuer in law or in equity, under the Loan Documents, or otherwise.

 

CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------

Section 10.3 Application of Funds. After the exercise of remedies provided for
in Section 10.2 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent) payable to Administrative
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest) payable to
Lenders and L/C Issuer (including fees, charges and disbursements of counsel to
the respective Lenders and L/C Issuer) arising under the Loan Documents, ratably
among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid and interest on the Loans, L/C Borrowings and other Obligations arising
under the Loan Documents, ratably among Lenders and L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and constituting unpaid Bank Product
Obligations, ratably among Lenders and Bank Product Providers in proportion to
the respective amounts described in this clause Fourth held by them;

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.2 and 2.7;

Sixth, to payment of that remaining portion of the Obligations, ratably among
the Lenders and Bank Product Providers in proportion to the respective amounts
described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by law.

Notwithstanding the foregoing, Bank Product Obligations shall be excluded from
the application described above if Administrative Agent has not received written
notice thereof, together with supporting documentation as Administrative Agent
may request from the applicable Bank Product Provider, provided that no such
notice shall be required for any Bank Product Agreement for which Administrative
Agent or any Affiliate of Administrative Agent is the applicable Bank Product
Provider. Each Bank Product Provider that is not a party to this Agreement that
has given notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of Administrative
Agent pursuant to the terms of Article 11 hereof for itself and its Affiliates
as if a “Lender” party hereto.

 

CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------

Section 10.4 Performance by Administrative Agent. If Borrower shall fail to
perform any covenant or agreement contained in any of the Loan Documents, then
Administrative Agent may perform or attempt to perform such covenant or
agreement on behalf of Borrower. In such event, Borrower shall, at the request
of Administrative Agent, promptly pay to Administrative Agent any amount
expended by Administrative Agent in connection with such performance or
attempted performance, together with interest thereon at the Default Interest
Rate from and including the date of such expenditure to but excluding the date
such expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that Administrative Agent shall not have any liability or responsibility
for the performance of any covenant, agreement, or other obligation of Borrower
under this Agreement or any other Loan Document.

Section 10.5 Setoff. Notwithstanding anything to the contrary in this Agreement,
the Guaranty or the other Loan Documents, Administrative Agent, L/C Issuer, the
Lenders and the Participants hereby waive any contractual, statutory or common
law right to set off and apply against the Obligations under the Loan Documents,
any deposits of Borrower or any Guarantor, held by Administrative Agent, L/C
Issuer, the Lenders or the Participants. The foregoing waiver does not alter or
affect any setoff rights of Administrative Agent, L/C Issuer, the Lenders or the
Participants with regard to obligations, indebtedness or liabilities of Borrower
or any Guarantor, arising outside of the Loan Documents.

ARTICLE 11

AGENCY

Section 11.1 Appointment and Authority. Each of the Lenders and L/C Issuer
hereby irrevocably appoints Texas Capital Bank to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 11 are solely for the benefit of Administrative
Agent, Lenders and L/C Issuer, and neither Borrower nor any other Obligated
Party shall have rights as a third-party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Administrative Agent shall administer the Credit Facility in the same
manner as it administers similar extensions of credit held for its own account.

Section 11.2 Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of

 

CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------

business with, Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not Administrative Agent hereunder and without any duty to account
therefor to Lenders.

Section 11.3 Exculpatory Provisions.

(a) Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of Lenders as shall be expressly provided for herein or in
the other Loan Documents); provided that Administrative Agent shall not be
required to take any action that, in its opinion or upon the advice of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law;

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; and

(iv) shall be fully justified in failing or refusing to take any action
hereunder or under any other Loan Document unless it shall first be indemnified
to its satisfaction by Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

(b) Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of Required Lenders (or such other
number or percentage of Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.2 and 11.9), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. SUCH LIMITATION OF LIABILITY
SHALL APPLY REGARDLESS OF WHETHER THE LIABILITY ARISES FROM THE SOLE,
CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF ADMINISTRATIVE AGENT.
Administrative Agent shall be deemed not to have knowledge of any Default

 

CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------

unless and until notice describing such Default is given to Administrative Agent
in writing by Borrower, a Lender or L/C Issuer, or Administrative Agent
otherwise receives manifest written evidence of such Default.

(c) Neither Administrative Agent nor any Related Party thereof shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.

Section 11.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Credit Extension, that by its terms must be fulfilled to the
satisfaction of a Lender or L/C Issuer, Administrative Agent may presume that
such condition is satisfactory to such Lender or L/C Issuer unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 11.5 Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by
Administrative Agent. Administrative Agent and any such sub agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article 11 shall
apply to any such sub agent and to the Related Parties of Administrative Agent
and any such sub agent, and shall apply to their respective activities in
connection with the syndication of this facility as well as activities as
Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

Section 11.6 Resignation of Administrative Agent.

(a) Administrative Agent may at any time give notice of its resignation to
Lenders, L/C Issuer and Borrower. Upon receipt of any such notice of
resignation,

 

CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------

Required Lenders shall have the right, with the consent of Borrower (so long as
no Event of Default has occurred and is continuing), which consent shall not be
unreasonably withheld, delayed or conditioned, to appoint a successor. If no
such successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by Required Lenders) (the “Resignation Effective Date”), then
the retiring Administrative Agent may (but shall not be obligated to), on behalf
of Borrower, Lenders and L/C Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. After the Resignation Effective Date,
the provisions of this Article 11 relating to or indemnifying or releasing
Administrative Agent shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, with the consent of
Borrower, appoint a successor. If no such successor shall have been so appointed
by Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, and (ii) except for any indemnity, fee or expense payments owed to
the retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender or L/C Issuer, as applicable, directly,
until such time, if any, as Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article 11,
Section 12.1, and Section 12.2 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------

(d) Any resignation by Texas Capital Bank as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. If Texas
Capital Bank resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require Lenders
to make Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.2(c). Upon the appointment by Borrower of a successor L/C Issuer
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
(b) the retiring L/C Issuer shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Texas Capital Bank to effectively assume the
obligations of Texas Capital Bank with respect to such Letters of Credit.

Section 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and L/C Issuer expressly acknowledges that neither Administrative Agent nor any
other Lender nor any Related Party thereto has made any representation or
warranty to such Person and that no act by Administrative Agent or any other
Lender hereafter taken, including any review of the affairs of Borrower, shall
be deemed to constitute any representation or warranty by Administrative Agent
or any Lender to any other Lender. Each Lender and L/C Issuer acknowledges that
it has, independently and without reliance upon Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Administrative Agent hereunder, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), or creditworthiness of Borrower or the value of the Borrowing Base
Property or other Properties of Borrower or any other Person which may come into
the possession of Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

Section 11.8 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligated Party, Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations

 

CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------

under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of
Lenders, L/C Issuer, and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders, L/C
Issuer, and Administrative Agent and their respective agents and counsel and all
other amounts due Lenders, L/C Issuer, and Administrative Agent under
Section 12.1 or Section 12.2) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to Lenders and L/C Issuer, as applicable, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Section 12.1 or Section 12.2.

Section 11.9 Guaranty Matters.

(a) Lenders irrevocably authorize Administrative Agent, at its option and in its
discretion to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. Upon request by Administrative Agent at any time,
Required Lenders will confirm in writing Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 11.9.

(b) Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Borrowing Base Property, the
existence, priority or perfection of any Lien thereon, or any certificate
prepared by any Obligated Party in connection therewith, nor shall
Administrative Agent be responsible or liable to Lenders for any failure to
monitor or maintain any portion of the Borrowing Base Property.

Section 11.10 Bank Product Agreements. No Bank Product Provider who obtains the
benefits of Section 10.3 or any Guaranty by virtue of the provisions hereof or
of any Guaranty shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document (or to
notice of or to consent to any amendment, wavier or modification of the
provisions hereof or of the Guaranty) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 11 to the contrary,
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations unless Administrative Agent has received written notice of such Bank
Product Obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable Bank Product Provider.
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations arising under Bank

 

CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------

Product Agreements upon termination of all Commitments and payment in full of
all Obligations under the Loan Documents (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to
Administrative Agent and L/C Issuer shall have been made).

ARTICLE 12

MISCELLANEOUS

Section 12.1 Expenses.

(a) Borrower hereby agrees to pay on demand: (i) all costs and expenses of
Administrative Agent, L/C Issuer and their Related Parties in connection with
the preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents and any and all amendments, modifications, renewals,
extensions, supplements, waivers, consents and ratifications thereof and
thereto, including, without limitation, the reasonable fees and expenses of
legal counsel, advisors, consultants, and auditors for Administrative Agent, L/C
Issuer and their Related Parties; (ii) all costs and expenses of Administrative
Agent, L/C Issuer and each Lender in connection with any Default and the
enforcement of this Agreement or any other Loan Document, including, without
limitation, court costs and fees and expenses of legal counsel, advisors,
consultants, and auditors for Administrative Agent, L/C Issuer and each Lender;
(iii) all costs and expenses incurred by L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; (iv) all transfer, stamp, documentary, or other similar
taxes, assessments, or charges levied by any Governmental Authority in respect
of this Agreement or any of the other Loan Documents; (v) all costs, expenses,
assessments, and other charges incurred in connection with any filing,
registration, recording, or perfection of any Lien contemplated by this
Agreement or any other Loan Document; and (vi) all other costs and expenses
incurred by Administrative Agent, L/C Issuer and any Lender in connection with
this Agreement or any other Loan Document, any litigation, dispute, suit,
proceeding or action, the enforcement of its rights and remedies, and the
protection of its interests in bankruptcy, insolvency or other legal
proceedings, including, without limitation, all costs, expenses, and other
charges (including Administrative Agent’s and such Lender’s and L/C Issuer’s
internal charges) incurred in connection with evaluating, observing, collecting,
examining, auditing, appraising, selling, liquidating, or otherwise disposing of
the Borrowing Base Property or other assets of Borrower. Borrower shall be
responsible for all expenses described in this clause (a) whether or not any
Credit Extension is ever made. Any amount to be paid under this Section 12.1
shall be a demand obligation owing by Borrower and if not paid within thirty
(30) days of demand shall bear interest, to the extent not prohibited by and no
in violation of applicable Law, from the date of expenditure until paid at a
rate per annum equal to the Default Interest Rate. The obligations of Borrower
under this Section 12.1 shall survive payment of the Notes and other obligations
hereunder and the assignment of any right hereunder.

(b) To the extent that Borrower for any reason fails to indefeasibly pay any
amount required under Section 12.1(a) or Section 12.2 to be paid by it to
Administrative Agent or L/C Issuer (or any sub-agent thereof) or any Related
Party of Administrative

 

CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------

Agent or L/C Issuer (or any sub-agent thereof), each Lender severally agrees to
pay to Administrative Agent or L/C Issuer (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based each Lender’s share of the Total Credit Exposure at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against Administrative Agent or L/C Issuer (or any such
sub-agent) or against any Related Party of Administrative Agent or L/C Issuer
(or any sub-agent thereof) acting for Administrative Agent or L/C Issuer (or any
such sub-agent) in connection with such capacity. EACH LENDER ACKNOWLEDGES THAT
SUCH PAYMENTS MAY BE IN RESPECT OF LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARISING OUT OF OR RESULTING FROM THE SOLE, CONTRIBUTORY,
COMPARATIVE, CONCURRENT OR ORDINARY NEGLIGENCE OF THE PERSON (OR THE
REPRESENTATIVES OF THE PERSON) TO WHOM SUCH PAYMENTS ARE TO BE MADE.

Section 12.2 INDEMNIFICATION. BORROWER SHALL INDEMNIFY ADMINISTRATIVE AGENT, L/C
ISSUER, EACH LENDER AND EACH RELATED PARTY THEREOF FROM, AND HOLD EACH OF THEM
HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO
WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR
RELATE TO (A) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION,
OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY BORROWER OF ANY
REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE
LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL,
REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR
AFFECTING ANY OF THE PROPERTIES OR ASSETS OF BORROWER OR ANY OF ITS SUBSIDIARIES
OR ANY OTHER OBLIGATED PARTY, (E) ANY LOAN OR LETTER OF CREDIT OR USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER
TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT) OR (F) ANY INVESTIGATION, LITIGATION, OR OTHER
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY OF THE FOREGOING. WITHOUT
LIMITING ANY PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS
THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED
UNDER THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND
ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM
THE SOLE, CONTRIBUTORY, COMPARATIVE, CONCURRENT OR ORDINARY

 

CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------

NEGLIGENCE OF SUCH PERSON (OR THE REPRESENTATIVES OF SUCH PERSON). Any amount to
be paid under this Section 12.2 shall be a demand obligation owing by Borrower
and if not paid within ten (10) days of demand shall bear interest, to the
extent not prohibited by and not in violation of applicable Law, from the date
of expenditure until paid at a rate per annum equal to the Default Interest
Rate. The obligations of Borrower under this Section 12.2 shall survive payment
of the Notes and other obligations hereunder and the assignment of any right
hereunder. No indemnified party referred to above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

Section 12.3 Limitation of Liability. None of Administrative Agent, L/C Issuer,
or any Lender, or any Affiliate, officer, director, employee, attorney, or agent
of any of the foregoing, shall have any liability with respect to, and Borrower
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by Borrower or any other Obligated Party in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents. Borrower hereby waives, releases, and agrees not to sue
Administrative Agent, L/C Issuer, or any Lender, or any Affiliates, officers,
directors, employees, attorneys, or agents of any of the foregoing for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.

Section 12.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Administrative Agent, any
Lender or L/C Issuer shall have the right to act exclusively in the interest of
Administrative Agent or such Lender or L/C Issuer and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to Borrower or any of Borrower’s equity holders,
Affiliates, officers, employees, attorneys, agents, or any other Person.

Section 12.5 Lenders Not Fiduciary. The relationship between Borrower and
Administrative Agent, Arranger and each Lender and L/C Issuer is solely that of
debtor and creditor, and none of Administrative Agent, Arranger, any Lender or
L/C Issuer has any fiduciary or other special relationship with Borrower, and no
term or condition of any of the Loan Documents shall be construed so as to deem
the relationship between Borrower and Administrative Agent, Arranger and each
Lender, and L/C Issuer to be other than that of debtor and creditor.

Section 12.6 Equitable Relief. Borrower recognizes that in the event Borrower
fails to pay, perform, observe, or discharge any or all of the Obligations, any
remedy at law may prove to be inadequate relief to Administrative Agent or
Lenders or L/C Issuer. Borrower therefore agrees that Administrative Agent, any
Lender or L/C Issuer, if Administrative Agent or such Lender or L/C Issuer so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------

Section 12.7 No Waiver; Cumulative Remedies. No failure on the part of
Administrative Agent, any Lender or L/C Issuer to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power,
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power, or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, remedy, power, or privilege. The rights and remedies provided
for in this Agreement and the other Loan Documents are cumulative and not
exclusive of any rights and remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Obligated Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by,
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, or (b) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Obligated Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clause (b) of the preceding proviso and subject to
Section 12.23, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

Section 12.8 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
transfer any of its rights, duties, or obligations under this Agreement or the
other Loan Documents without the prior written consent of Administrative Agent
and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 12.8(b), (ii) by way of participation in accordance with
the provisions of Section 12.8(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 12.8(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 12.8(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement

 

CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------

(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment(s) and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in Section 12.8(b)(i)(B) in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and (B) in any case not described in
Section 12.8(b)(i)(A), the aggregate amount of the Commitment(s) (which for this
purpose includes Loans outstanding hereunder) or, if the applicable Commitment
is not then in effect, the Outstanding Amount of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Credit Facility, unless each of Administrative Agent and, so
long as no Event of Default has occurred and is continuing, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment(s)
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities, if any, on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 12.8(b)(i)(B) and, in addition: (A) the
consent of Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof; (B) the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment or Loans if such assignment is to a
Person that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, and (C) the consent of L/C Issuer
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that Administrative Agent
may, in its sole discretion, elect to waive such

 

CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------

processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) Borrower, or any of Borrower’s Affiliates or Subsidiaries or any other
Obligated Party, (B) any Defaulting Lender or any of its Affiliates, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing persons described in this clause (B), or (C) a Competing Homebuilder.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to such assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by such Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to: (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (B) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 12.8(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 12.1 and Section 12.2 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any party hereunder
arising from that Lenders’ having been a Defaulting Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection

 

CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------

shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.8(d).
Upon the consummation of any assignment pursuant to this Section 12.8(b), if
requested by the transferor or transferee Lender, the transferor Lender,
Administrative Agent and Borrower shall make appropriate arrangements so that
replacement Notes are issued to such transferor Lender (if applicable) and new
Notes or, as appropriate, replacement Notes, are issued to the assignee.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in Dallas, Texas a copy of
each Assignment and Assumption delivered to it and a Register. The entries in
the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to a
Participant in all or a portion of such Lender’s rights and/or obligations under
this Agreement (including all or a portion of its Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and
(iii) Borrower, Administrative Agent, and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.1(b) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.10 which
requires the consent of all Lenders and affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.5 and 3.4 (subject to the requirements and limitations therein, including the
requirements under Section 3.4(g) (it being understood that the documentation
required under Section 3.4(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.6 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.1 or 3.4, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a

 

CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------

participation agrees, at Borrower’s request and expense, to use reasonable
efforts to cooperate with Borrower to effectuate the provisions of Section 3.6
with respect to any Participant. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of Borrower, maintain a Participant
Register; provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Dissemination of Information. Borrower and each other Obligated Party
authorizes Administrative Agent and each Lender to disclose to any actual or
prospective purchaser, assignee or other recipient of a Lender’s Commitment, any
and all information in Administrative Agent’s or such Lender’s possession
concerning Borrower, the other Obligated Parties and their respective
Affiliates, subject to the terms and conditions of Section 12.25.

Section 12.9 Survival. All representations and warranties made in this Agreement
or any other Loan Document or in any document, statement, or certificate
furnished in connection with this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and no investigation by
Administrative Agent or any Lender or any closing shall affect the
representations and warranties or the right of Administrative Agent or any
Lender to rely upon them. Without prejudice to the survival of any other
obligation of Borrower hereunder, the obligations of Borrower under
Sections 12.1 and 12.2 shall survive repayment of the Obligations and
termination of the Commitments.

Section 12.10 Amendment. The provisions of this Agreement and the other Loan
Documents to which Borrower is a party (other than the Issuer Documents) may be
amended or waived only by an instrument in writing signed by Required Lenders
(or by Administrative Agent with the consent of Required Lenders) and Borrower
and acknowledged by Administrative Agent; provided, however, that no such
amendment or waiver shall:

(a) waive any condition set forth in Section 5.1, without the written consent of
each Lender;

 

CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------

(b) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayment) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to adjust the Default Interest Rate or to waive any obligation of Borrower to
pay interest at such rate;

(e) change any provision of this Section 12.10 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(f) change Section 10.3 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or

(g) release any Guaranty without the written consent of each Lender;

and, provided further, that that (i) no amendment, waiver or consent shall,
unless in writing and signed by the L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by Administrative Agent in addition to Lenders required above, affect
the rights or duties of Administrative Agent under this Agreement or any other
Loan Document and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment(s) of any Defaulting Lender may not be increased or extended without
the consent of such Lender; and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

 

CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------

Section 12.11 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 12.11(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as set forth on
Schedule 12.11. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications, to the
extent provided in Section 12.11(b) shall be effective as provided in
Section 12.11(b).

(b) Electronic Communications. Notices and other communications to Lenders and
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified Administrative
Agent that it is incapable of receiving notices under Article 2 by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such facsimile, email or other electronic communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto, Schedule 12.11 shall be deemed to be amended by each such
change, and Administrative Agent is authorized, in its discretion, from time to
time to reflect each such change in an amended Schedule 12.11 provided by
Administrative Agent to each party hereto.

 

CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------

(d) Platform.

(i) Borrower agrees that Administrative Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Lenders or L/C
Issuer by posting the Communications on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent Parties have any liability to Borrower, any Lender or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of communications through the Platform.

(iii) Borrower and each other Obligated Party (by its, his or her execution of a
Loan Document) hereby authorizes Administrative Agent, each Lender and their
respective counsel and agents to communicate and transfer documents and other
information (including confidential information) concerning this transaction or
Borrower or any other Obligated Party and the business affairs of Borrower and
such other Obligated Parties via the Internet or other electronic communication
without regard to the lack of security of such communications.

Section 12.12 Governing Law; Venue; Service of Process.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Texas (without
reference to applicable rules of conflicts of Laws).

(b) Jurisdiction. Borrower irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
Administrative Agent, any Lender, L/C Issuer or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of Texas sitting in Dallas County, and of the United States
District Court of the Northern District of Texas, and any appellate court from
any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Texas State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties

 

CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------

hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that Administrative Agent, any
Lender or L/C Issuer may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against Borrower or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.11. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 12.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Except as provided in
Section 5.1, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 12.14 Severability. Any provision of this Agreement or any other Loan
Document held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Agreement and
the effect thereof shall be confined to the provision held to be invalid or
illegal. Furthermore, in lieu of such invalid or unenforceable provision there
shall be added as a part of this Agreement or the other Loan Documents a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

Section 12.15 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 12.16 Construction. Borrower, Administrative Agent and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by Borrower,
Administrative Agent and each Lender.

Section 12.17 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such

 

CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------

covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default if such action is taken or such condition exists.

Section 12.18 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.18.

Section 12.19 Additional Interest Provision. It is expressly stipulated and
agreed to be the intent of Borrower, Administrative Agent and each Lender at all
times to comply strictly with the applicable law governing the maximum rate or
amount of interest payable on the indebtedness evidenced by any Note, any Loan
Document, and the Related Indebtedness (or applicable United States federal law
to the extent that it permits any Lender to contract for, charge, take, reserve
or receive a greater amount of interest than under applicable law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (a) contracted for, charged, taken, reserved or received pursuant to any
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and any Lender related to the transaction or transactions
that are the subject matter of the Loan Documents, (b) contracted for, charged,
taken, reserved or received by reason of Administrative Agent’s or any Lender’s
exercise of the option to accelerate the maturity of any Note and/or the Related
Indebtedness, or (c) Borrower will have paid or Administrative Agent or any
Lender will have received by reason of any voluntary prepayment by Borrower of
any Note and/or the Related Indebtedness, then it is Borrower’s, Administrative
Agent’s and Lenders’ express intent that all amounts charged in excess of the
Maximum Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Rate theretofore collected by Administrative Agent or any
Lender shall be credited on the principal balance of any Note and/or the Related
Indebtedness (or, if any Note and all Related Indebtedness have been or would
thereby be paid in full, refunded to Borrower), and the provisions of any Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if any Note or Related
Indebtedness has been paid in full before the end of the stated term thereof,
then Borrower, Administrative Agent and each Lender agree that Administrative
Agent or any Lender, as applicable, shall, with reasonable promptness after
Administrative Agent or such Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Rate, either refund
such excess interest to

 

CREDIT AGREEMENT – Page 96



--------------------------------------------------------------------------------

Borrower and/or credit such excess interest against such Note and/or any Related
Indebtedness then owing by Borrower to Administrative Agent or such Lender.
Borrower hereby agrees that as a condition precedent to any claim seeking usury
penalties against Administrative Agent or such Lender, Borrower will provide
written notice to Administrative Agent or any Lender, advising Administrative
Agent or such Lender in reasonable detail of the nature and amount of the
violation, and Administrative Agent or such Lender shall have sixty (60) days
after receipt of such notice in which to correct such usury violation, if any,
by either refunding such excess interest to Borrower or crediting such excess
interest against the Note to which the alleged violation relates and/or the
Related Indebtedness then owing by Borrower to Administrative Agent or such
Lender. All sums contracted for, charged, taken, reserved or received by
Administrative Agent or any Lender for the use, forbearance or detention of any
debt evidenced by any Note and/or the Related Indebtedness shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of such Note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of any Note and/or the Related
Indebtedness does not exceed the Maximum Rate from time to time in effect and
applicable to such Note and/or the Related Indebtedness for so long as debt is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the Notes and/or any of the Related
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Administrative Agent
or any Lender to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned interest at the time of
such acceleration.

Section 12.20 Ceiling Election. To the extent that any Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Rate payable on
any Note and/or any other portion of the Obligations under the Loan Documents,
such Lender will utilize the weekly ceiling from time to time in effect as
provided in such Chapter 303. To the extent United States federal law permits
any Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas law, such Lender will rely on United States federal
law instead of such Chapter 303 for the purpose of determining the Maximum Rate.
Additionally, to the extent permitted by applicable law now or hereafter in
effect, any Lender may, at its option and from time to time, utilize any other
method of establishing the Maximum Rate under such Chapter 303 or under other
applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.

Section 12.21 USA Patriot Act Notice. Administrative Agent and each Lender
hereby notifies Borrower that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies Borrower
and each other Obligated Party, which information includes the name and address
of Borrower and each other Obligated Party and other information that will allow
Administrative Agent and such Lender to identify Borrower and each other
Obligated Party in accordance with the Patriot Act. In addition, Borrower agrees
to (a) ensure that no Person who owns a controlling interest in or otherwise
controls Borrower or any Subsidiary of Borrower is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the OFAC, the Department of the Treasury or included in any
Executive Order, (b) not to use or permit the use of proceeds of the Obligations
to violate any of the foreign asset control regulations of the OFAC or any
enabling

 

CREDIT AGREEMENT – Page 97



--------------------------------------------------------------------------------

statute or Executive Order relating thereto, and (c) comply, or cause its
Subsidiaries to comply, with the applicable Laws.

Section 12.22 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” and in
Section 12.10.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 10 or otherwise) or received by Administrative Agent from a Defaulting
Lender shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, with respect
to a Defaulting Lender that is a Lender, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to L/C Issuer hereunder; third, with
respect to a Defaulting Lender that is a Lender, to Cash Collateralize L/C
Issuer’s Fronting Exposure, if any, with respect to such Defaulting Lender in
accordance with Section 2.7; fourth, with respect to a Defaulting Lender that is
a Lender, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, with respect to a Defaulting Lender
that is a Lender, if so determined by Administrative Agent and Borrower, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize L/C Issuer’s future Fronting
Exposure, if any, with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.7;
sixth, to the payment of any amounts owing to Lenders or L/C Issuer as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
L/C Issuer against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the

 

CREDIT AGREEMENT – Page 98



--------------------------------------------------------------------------------

conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by Lenders pro rata in accordance with the Commitments under the Credit
Facility without giving effect to Section 12.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 12.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.4(b) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless Borrower
shall have otherwise notified Administrative Agent at such time, Borrower shall
be deemed to have represented and warranted that such conditions are satisfied
at such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy available to it hereunder or under applicable law, Cash
Collateralize L/C Issuers’ Fronting Exposure in accordance with the procedures
set forth in Section 2.7.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent and L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata

 

CREDIT AGREEMENT – Page 99



--------------------------------------------------------------------------------

basis by Lenders in accordance with their Applicable Percentages (without giving
effect to Section 12.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 12.23 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it or other obligations
hereunder, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall:

(a) notify Administrative Agent of such fact; and

(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 12.23 shall not be construed to apply to:
(A) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender); or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to Borrower or any Affiliate thereof (as
to which the provisions of this Section 12.23 shall apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

Section 12.24 Payments Set Aside. To the extent that any payment by or on behalf
of Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential,

 

CREDIT AGREEMENT – Page 100



--------------------------------------------------------------------------------

set aside or required (including pursuant to any settlement entered into by
Administrative Agent, L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and L/C
Issuer severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of Lenders and L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

Section 12.25 Confidentiality. Each of Administrative Agent, L/C Issuer and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or any Governmental Authority, quasi-Governmental Authority or
legislative committee, (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to its being
under a duty of confidentiality no less restrictive than this Section 12.25, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective purchaser of a Lender or its holding company, (iii) any
rating agency or any similar organization in connection with the rating of
Borrower or the Facilities or (iv) the CUSIP Service Bureau or any similar
organization in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities, (g) with the consent of Borrower, or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 12.25 or (ii) becomes available to Administrative
Agent, L/C Issuer, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. For purposes of this
Section 12.25, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower or any Subsidiary or any of their respective
businesses which is clearly identified as confidential, other than any such
information that is available to Administrative Agent, L/C Issuer or any Lender
on a nonconfidential basis prior to disclosure by Borrower or a Subsidiary;
provided that, in the case of information received from Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.25 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

CREDIT AGREEMENT – Page 101



--------------------------------------------------------------------------------

Section 12.26 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

Section 12.27 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

Section 12.28 NOTICE OF FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

CREDIT AGREEMENT – Page 102



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first written above.

 

BORROWER: CENTURY COMMUNITIES, INC., a Delaware corporation By:  

            /s/ David Messenger

Name:  

David Messenger

Title:  

Chief Financial Officer

 

CREDIT AGREEMENT - Signature Page [Borrower]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: TEXAS CAPITAL BANK, NATIONAL ASSOCIATION By:  

            /s/ John L. Brimberry

Name:  

John L. Brimberry

Title:  

Senior Vice President

CREDIT AGREEMENT - Signature Page [Administrative Agent]



--------------------------------------------------------------------------------

LENDER: TEXAS CAPITAL BANK, NATIONAL ASSOCIATION By:  

            /s/ John L. Brimberry

Name:  

John L. Brimberry

Title:  

Senior Vice President

CREDIT AGREEMENT - Signature Page [Texas Capital Bank, National Association]



--------------------------------------------------------------------------------

LENDER: FIFTH THIRD BANK By:  

            /s/ Talianna Carson Manne

Name:  

Talianna Carson Manne

Title:  

Senior Vice President

CREDIT AGREEMENT - Signature Page [Fifth Third Bank]



--------------------------------------------------------------------------------

LENDER:

VECTRA BANK COLORADO, NA,

A NATIONAL BANKING ASSOCIATION

By:  

            /s/ John Pike

Name:  

John Pike

Title:  

Senior Vice President, Manager Corporate Real Estate

CREDIT AGREEMENT - Signature Page [Vectra Bank Colorado]



--------------------------------------------------------------------------------

LENDER: DEUTSCHE BANK AG NEW YORK BRANCH By:  

            /s/ Kirk L. Tashjian

Name:  

Kirk L. Tashjian

Title:  

Vice President

By:  

            /s/ Michael Winters

Name:  

Michael Winters

Title:  

Vice President

CREDIT AGREEMENT - Signature Page [Deutsche Bank AG New York Branch]



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:  

            /s/ Chiara Carter

Name:  

Chiara Carter

Title:  

Vice President

CREDIT AGREEMENT - Signature Page [JPMorgan Chase Bank, N.A.]



--------------------------------------------------------------------------------

LENDER: BANK MIDWEST, A DIVISION OF NBH BANK, N.A. By:  

/s/ Candice Apperson

Name:  

Candice Apperson

Title:  

Vice President

CREDIT AGREEMENT - Signature Page [Bank Midwest, a division of NBH Bank, N.A.]



--------------------------------------------------------------------------------

SCHEDULE 2.1

Commitments and Applicable Percentages

 

Lender

   Commitment      Applicable
Percentage  

Texas Capital Bank, National Association

   $ 30,000,000.00         25.000000000000 % 

Fifth Third Bank

   $ 20,000,000.00         16.666666666667 % 

Vectra Bank Colorado, NA

   $ 20,000,000.00         16.666666666667 % 

Deutsche Bank AG New York Branch

   $ 17,500,000.00         14.583333333333 % 

JPMorgan Chase Bank, N.A.

   $ 17,500,000.00         14.583333333333 % 

Bank Midwest, a division of NBH Bank, N.A.

   $ 15,000,000.00         12.500000000000 % 

 

SCHEDULE 2.1 – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.5

Litigation and Judgments

 

1. Villas at Highland Park Homeowners Association, Inc. v. CC Communities, LLC,
et al., Arapahoe County District Court, Case No. 13-CV-31625

The Villas at Highland Park Homeowners Association, Inc. (the “Association”)
filed a Complaint and Jury Demand in Arapahoe County District Court, Colorado
asserting claims for construction defects related to the project that is
comprised of 18 residential buildings containing 92 units, and attendant common
areas and common elements. The Association’s claims include Negligence Resulting
in Property Damage, Negligence Per Se, Negligent Repair Resulting Property
Damage, Breach of Implied Warranty Resulting in Property Damage,
Misrepresentation/Nondisclosure Resulting in Property Damage, Colorado Consumer
Protection Act Violations Resulting in Property Damage, and Breach of Fiduciary
Duty.

 

2. Highlands at Westbury Townhome Association, Inc., v. CC Communities, LLC, et
al. v. 2N Civil, LLC, et al., Adams County District Court, Case
No. 11-CV-000333/100333

This is a recovery action arising out of construction defects claims asserted by
the Highlands at Westbury Townhome Association, Inc. (the “Association”) against
CC Communities, LLC, among others. On December 16, 2013, Century and the
Association entered into an agreement in settlement of all claims asserted by
the Association against Century. The remaining claims in this action consist of
Century’s third-party claims against the subcontractors and design professionals
whose work at the project was implicated by the Association’s claims.

Section 12.29

 

3. CC Communities, LLC, v. Autumn Landscaping, et al., Douglas County District
Court, Case No. 13-CV-30930

This is a recovery action arising out of construction defects claims asserted by
the Sawgrass at Plum Creek Community Association, Inc. (the “Association”)
against CC Communities, LLC, among others. On September 14, 2013, Century and
the Association entered into an agreement in settlement of all claims asserted
by the Association against Century. Thereafter, Century initiated this recovery
action in which Century has asserted third-party claims against the
subcontractors and design professionals whose work at the project was implicated
by the Association’s claims.

 

SCHEDULE 6.5 – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.6(b)

Owned Real Property

[The list of real property follows this cover page.]

 

SCHEDULE 6.6(b) – Cover Page



--------------------------------------------------------------------------------

Century Communities, Inc.

Owned Real Estate Schedule

as of 9/30/2014

 

Community    Market    State    Lots Owned

Heritage Oaks

   Austin    Texas    42

Woodland Park

   Austin    Texas    59

Shady Oaks

   Austin    Texas    28

Vintage Oaks

   Austin/San Antonio    Texas    38

Copper Ridge

   Austin/San Antonio    Texas    2

Canyons

   Austin/San Antonio    Texas    10

Crystal Falls

   Austin    Texas    23

Long Creek

   Austin/San Antonio    Texas    70

Fairways at River Crossing

   Austin/San Antonio    Texas    23

Newcomb

   Austin/San Antonio    Texas    1

La Ventana

   Austin/San Antonio    Texas    1

BOYL

   Austin    Texas    27

AUSTIN - Avalon

   Austin    Texas    104

AUSTIN - Rim Rock 14/47

   Austin    Texas    59

Pearson Place at Avery Ranch

   Austin    Texas    423

Rough Hollow

   Austin    Texas    37

Siena

   Austin    Texas    35

Regans Overlook

   Austin    Texas    104

Ash Meadows

   Denver    Colorado    49

Augusta Point

   Denver    Colorado    19

Avalon at Inverness

   Denver    Colorado    25

Beacon Point FL2

   Denver    Colorado    1

Beacon Point FL4

   Denver    Colorado    82

Beacon Point FL6

   Denver    Colorado    55

Blackstone

   Denver    Colorado    45

Boyd RH

   Denver    Colorado    4

Boyd SFD

   Denver    Colorado    19

Bradburn East

   Denver    Colorado    56

Candelas

   Denver    Colorado    71

Caley Ponds

   Denver    Colorado    60

Carousel Farms

   Denver    Colorado    142

Century City

   Denver    Colorado    120

Chatfield Farms

   Denver    Colorado    25

Claremont Ranch

   Colorado Springs    Colorado    45

Country Club Highlands FL 1& 2

   Denver    Colorado    52

Country Club Highlands FL 3

   Denver    Colorado    26

Danbury Park

   Denver    Colorado    154

Enclave at Cherry Creek

   Denver    Colorado    150

Estates at Rockrimmon (Crown Hill)

   Colorado Springs    Colorado    18

Foothills P&R

   Denver    Colorado    82

Harvest Meadows

   Denver    Colorado    12

Highpoint DIA

   Denver    Colorado    100

Highpointe Estates

   Northern Colorado    Colorado    60

Hometown South (Condo)

   Denver    Colorado    110

Hometown South (TH)

   Denver    Colorado    189

Lakeview

   Northern Colorado    Colorado    42

Lake of the Rockies

   Denver    Colorado    156

Lowry - Hanger Lofts

   Denver    Colorado    26

Meadows II

   Denver    Colorado    62

Meridian Ranch

   Colorado Springs    Colorado    4



--------------------------------------------------------------------------------

Midtown

   Denver    Colorado    98

Millenium

   Denver    Colorado    95

Montecito at Ridgegate

   Denver    Colorado    68

Murphy Creek

   Denver    Colorado    27

Oak Meadows

   Northern Colorado    Colorado    24

Outlook

   Denver    Colorado    33

Saddle Rock Golf Club

   Denver    Colorado    17

Saddleback Heights

   Northern Colorado    Colorado    20

Salisbury Heights

   Denver    Colorado    130

Southshore

   Denver    Colorado    34

Stetson Ridge

   Colorado Springs    Colorado    56

Tanglewood Creek

   Denver    Colorado    210

Terrain (9/10)

   Denver    Colorado    82

Terrain (21)

   Denver    Colorado    62

Venue at Arista

   Denver    Colorado    92

Verona Estates

   Denver    Colorado    73

Vista Ridge

   Denver    Colorado    70

Vistas at Norwood (Condo)

   Colorado Springs    Colorado    46

Waterside at Highland Park

   Denver    Colorado    54

Wheatlands

   Denver    Colorado    1

Wildgrass

   Colorado Springs    Colorado    103

Willow Park West

   Denver    Colorado    26

Wolf Ranch

   Colorado Springs    Colorado    16

Amburn Oaks

   Houston    Texas    5

Cape Conroe

   Houston    Texas    2

Cumberland Crossing

   Houston    Texas    18

Foster Glen

   Houston    Texas    11

Lakes of Bella Terra 75

   Houston    Texas    34

Lakes of Bella Terra 55

   Houston    Texas    26

Northpointe Trails

   Houston    Texas    49

Raliegh Creek

   Houston    Texas    85

Silverleaf

   Houston    Texas    6

Stewarts Forest 80

   Houston    Texas    69

Stewarts Forest 70

   Houston    Texas    76

Sunrise Ranch

   Houston    Texas    1

Township

   Houston    Texas    44

Villages at Oak Forest

   Houston    Texas    1

Wimbledon Falls

   Houston    Texas    1

Bayside Landing

   Houston    Texas    12

Hunders Cove

   Houston    Texas    12

Cambria (Las Vegas, NV)

   Las Vegas    Nevada    17

Lake Las Vegas (Las Vegas, NV)

   Las Vegas    Nevada    51

Madison Estates (Las Vegas)

   Las Vegas    Nevada    23

Rhodes Ranch (Finished)

   Las Vegas    Nevada    109

Rhodes Ranch (Under Development)

   Las Vegas    Nevada    177

Rhodes Ranch (Entitled)

   Las Vegas    Nevada    379

Tuscany (Finished)

   Las Vegas    Nevada    159

Tuscany (Under Development)

   Las Vegas    Nevada    202

Tuscany (Entitled)

   Las Vegas    Nevada    92

Westmont Phase I

   Las Vegas    Nevada    7

Westmont Phase II

   Las Vegas    Nevada    81

Freeway 50

   Las Vegas    Nevada    350

SS/GC (Redstone)

   Las Vegas    Nevada    66

Spanish Hills

   Las Vegas    Nevada    3         

 

Total Owned

         6,752         

 



--------------------------------------------------------------------------------

SCHEDULE 6.13

Real Estate Subsidiaries

Borrower owns 100% of all Real Estate Subsidiaries, either directly or
indirectly.

 

1. AUGUSTA POINTE, LLC – a Colorado limited liability company

2. AVALON AT INVERNESS, LLC – a Colorado limited liability company

3. BEACON POINTE, LLC – a Colorado limited liability company

4. BLACKSTONE HOMES, LLC – a Colorado limited liability company

5. CC COMMUNITIES, LLC – a Colorado limited liability company

6. CCC HOLDINGS, LLC – a Colorado limited liability company

7. CCH HOMES, LLC – a Colorado limited liability company

8. CENTURY AT ASH MEADOWS, LLC – a Colorado limited liability company

9. CENTURY AT BEACON POINTE, LLC – a Colorado limited liability company

10. CENTURY AT CALEY, LLC – a Colorado limited liability company

11. CENTURY AT CANDELAS, LLC – a Colorado limited liability company

12. CENTURY AT CAROUSEL FARMS, LLC – a Colorado limited liability company

13. CENTURY AT HARVEST MEADOWS, LLC – a Colorado limited liability company

14. CENTURY AT LOR, LLC – a Colorado limited liability company

15. CENTURY AT LOWRY, LLC – a Colorado limited liability company (formerly
Century Hangar Lofts at Lowry, LLC)

16. CENTURY AT MIDTOWN, LLC – a Colorado limited liability company

17. CENTURY AT MILLENNIUM, LLC – a Colorado limited liability company

18. CENTURY AT MURPHY CREEK, LLC – a Colorado limited liability company

19. CENTURY AT OUTLOOK, LLC – a Colorado limited liability company

20. CENTURY AT SALISBURY HEIGHTS, LLC – a Colorado limited liability company

21. CENTURY AT SOUTHSHORE, LLC – a Colorado limited liability company

22. CENTURY AT TERRAIN, LLC – a Colorado limited liability company

23. CENTURY AT THE GROVE, LLC – a Colorado limited liability company

24. CENTURY AT VISTA RIDGE, LLC – a Colorado limited liability company

25. CENTURY AT WOLF RANCH, LLC – a Colorado limited liability company

26. CENTURY CITY, LLC – a Colorado limited liability company

27. CENTURY COMMUNITIES OF NEVADA, LLC – a Delaware limited liability company

28. CENTURY COMMUNITIES OF NEVADA REALTY, LLC – a Nevada limited liability
company

29. CENTURY LAND HOLDINGS, LLC – a Colorado limited liability company

30. CENTURY LAND HOLDINGS II, LLC – a Colorado limited liability company

31. CENTURY LAND HOLDINGS OF TEXAS, LLC – a Colorado limited liability company

32. CENTURY RHODES RANCH GC, LLC – a Delaware limited liability company

33. CENTURY TUSCANY GC, LLC – a Delaware limited liability company

34. CHERRY HILL PARK, LLC – a Colorado limited liability company (formerly
Danbury Park, LLC)

35. COTTAGES AT WILLOW PARK, LLC – a Colorado limited liability company

36. CROWN HILL, LLC – a Colorado limited liability company

37. ENCLAVE AT BOYD PONDS, LLC – a Colorado limited liability company

38. ENCLAVE AT CHERRY CREEK, LLC – a Colorado limited liability company

 

SCHEDULE 6.13 – Page 1



--------------------------------------------------------------------------------

39. ESTATES AT CHATFIELD FARMS, LLC – a Colorado limited liability company

40. HEARTH AT OAK MEADOWS, LLC – a Colorado limited liability company

41. HOMETOWN, LLC – a Colorado limited liability company

42. LAKEVIEW FORT COLLINS, LLC – a Colorado limited liability company

43. MADISON ESTATES, LLC – a Colorado limited liability company

44. MERIDIAN RANCH, LLC – a Colorado limited liability company

45. MONTECITO AT RIDGEGATE, LLC – a Colorado limited liability company

46. NEIGHBORHOOD ASSOCIATIONS GROUP, LLC – a Delaware limited liability company

47. RESERVE AT HIGHPOINTE ESTATES, LLC – a Colorado limited liability company

48. RESERVE AT THE MEADOWS, LLC – a Colorado limited liability company

49. SADDLEBACK HEIGHTS, LLC – a Colorado limited liability company

50. SADDLE ROCK GOLF, LLC – a Colorado limited liability company

51. STETSON RIDGE HOMES, LLC – a Colorado limited liability company

52. THE VISTAS AT NOR’WOOD, LLC – a Colorado limited liability company

53. VENUE AT ARISTA, LLC – a Colorado limited liability company

54. VERONA ESTATES, LLC – a Colorado limited liability company

55. VILLAS AT MURPHY CREEK, LLC – a Colorado limited liability company

56. WATERSIDE AT HIGHLAND PARK, LLC – a Colorado limited liability company

57. WILDGRASS, LLC – a Colorado limited liability company

 

SCHEDULE 6.13 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.25

Material Agreements

1. Bond Indenture

[The remainder of this page is intentionally left blank.]

 

SCHEDULE 6.25 – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 8.1

Existing Debt

1. $1,500,000 secured loan from Rutherford Investments, made on April 19, 2013
for the development of Bradburn.

2. $4,980,469.81 unsecured loan from Premium Assignment Corporation, made on
June 1, 2014 for the payment of insurance premiums. (Premium Assignment
Corporation hs an interest in any return premiums if the insurance policy were
to be cancelled).

3. $759,258 secured loan from James G. Cutis, made on September 12, 2014 for the
development of Carousel Farms.

4. $1,025,000 secured loan from Lauren and Hallies Trust under agreement dated
July 24, 2008 and Richard D. Hughes, made on September 15, 2014 for the
acquisition of Carousel Farms.

5. $2,454,567.12 secured loan from Arvada Residential Partners, LLC, made on
September 16, 2014 for the development of Candelas.

 

SCHEDULE 8.1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.5

Existing Investments

None.

 

SCHEDULE 8.5 – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 12.11

Notices

Notices under this Agreement shall be given:

(a) if to Borrower, to Century Communities, Inc., at 8390 East Crescent Parkway,
Suite 650, Greenwood Village, Colorado 80111, Attention of Chief Financial
Officer;

(b) if to Administrative Agent, to Texas Capital Bank, National Association, at
its Principal Office at 2000 McKinney Avenue, Suite 700, Dallas, Texas 75201,
Attention of Builder Finance Group;

(c) if to L/C Issuer, to Texas Capital Bank, National Association, at its
Principal Office at 2000 McKinney Avenue, Suite 700, Dallas, Texas 75201,
Attention of Builder Finance Group;

(d) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

 

SCHEDULE 12.11 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

Assignment and Assumption

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor[s]:   

 

          

 

        [Assignor [is] [is not] a Defaulting Lender] 2.   Assignee[s]:   

 

          

 

        [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.   Borrower:   

 

     

 

EXHIBIT A – Assignment and Assumption – Page 1



--------------------------------------------------------------------------------

4.   Administrative Agent: Texas Capital Bank, National Association, as the
administrative agent under the Credit Agreement 5.   Credit Agreement: The
$120,000,000 Credit Agreement dated as of October 21, 2014 among Century
Communities, Inc., Texas Capital Bank, National Association, as Administrative
Agent and L/C Issuer, and the Lenders a party thereto from time to time. 6.  
Assigned Interest:

 

Assignor

  

Assignee

   Facility
Assigned    Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of Commitment/Loans     CUSIP
Number          $                    $                               %         
   $                    $                               %             $
                   $                               %   

 

[7.   Trade Date:                ]      

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

EXHIBIT A – Assignment and Assumption – Page 2



--------------------------------------------------------------------------------

[Consented to and] Accepted:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

            as Administrative Agent

By:  

 

Name:   Title:   [Consented to]: [CENTURY COMMUNITIES, INC.] By:  

 

Name:   Title:  

 

EXHIBIT A – Assignment and Assumption – Page 3



--------------------------------------------------------------------------------

ANNEX 1

Standard Terms and Conditions for Assignment and Assumption

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 12.8(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 12.8(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.2 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

ANNEX 1 – Standard Terms and Conditions for Assignment and Assumption, Page 1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

ANNEX 1 – Standard Terms and Conditions for Assignment and Assumption, Page 2



--------------------------------------------------------------------------------

EXHIBIT B

Borrowing Base Report

 

FOR MONTH ENDED:                         (THE “SUBJECT MONTH”)
ADMINISTRATIVE AGENT:    TEXAS CAPITAL BANK, NATIONAL ASSOCIATION BORROWER:   
CENTURY COMMUNITIES, INC.

This Borrowing Base Report (this “Certificate”) is delivered under the Credit
Agreement (the “Credit Agreement”) dated as of October 21, 2014, by and among
Borrower, the Lenders from time to time party thereto and Administrative Agent.
Capitalized terms used in this Certificate shall, unless otherwise indicated,
have the meanings set forth in the Credit Agreement. The undersigned hereby
certifies to Administrative Agent and Lenders as of the date hereof that
(a) he/she is the                      of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
behalf of Borrower, (b) to the best of his/her knowledge, no Default or Event of
Default has occurred and is continuing, (c) a review of the activities of
Borrower during the Subject Month has been made under the undersigned’s
supervision with a view to determining the amount of the current Borrowing Base,
(d) the Cash and Equivalents, Entitled Land, LUD, Lots, Model Houses, Pre-Sold
Houses and Spec Houses included in the Borrowing Base Property as shown on the
attachment, and as summarized below, meet all conditions to qualify for
inclusion therein as set forth in the Credit Agreement, and all representations
and warranties set forth in the Credit Agreement with respect thereto are true
and correct in all material respects as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and (e) the
information attached hereto and set forth below hereto is true and correct as of
the last day of the Subject Month.

 

   BORROWING BASE PROPERTY       1.    Cash and Equivalents (minus $25,000,000)
(100% of value)    (+)    $                 2.    Entitled Land (50% of cost)   
(+)    $                 3.    LUD (65% of cost)    (+)    $                 4.
   Lots (75% of cost)    (+)    $                 5.    Model Houses (85% of
cost)    (+)    $                 6.    Pre-Sold Houses (90% of cost)    (+)   
$                 7.    Spec Houses (90% of cost; reduced to 75% at 18 months,
and reduced to 50% at 24 months)    (+)    $                 8.    Total of
Lines 1 through 7:       $                

 

EXHIBIT B – Borrowing Base Report – Page 1



--------------------------------------------------------------------------------

   DEDUCTIONS       9.    Aggregate outstanding balance of the Notes    (–)    $
                10.    Aggregate outstanding amount of Borrower’s Other Debt   
(–)    $                 11.    Total of Lines 9 and 10:       12.   

TOTAL NET BORROWING AVAILABILITY

(Line 8 minus Line 11)

      $                   

(If result is a negative figure, this amount is due

immediately as a principal payment.)

       
  (not to exceed
Commitment   
) 

 

* If the Cash and Equivalents ending balances per the Borrowing Base Report do
not reconcile to the back-up reports provided, please provide an attached
reconciliation explaining the discrepancies.

 

EXHIBIT B – Borrowing Base Report – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

RESPONSIBLE OFFICER:

 

Printed Name:  

 

Title:  

 

 

EXHIBIT B – Borrowing Base Report – Page 3



--------------------------------------------------------------------------------

EXHIBIT C

Compliance Certificate

 

FOR MONTH/QUARTER/YEAR ENDED                         (THE “SUBJECT PERIOD”)
ADMINISTRATIVE AGENT:    Texas Capital Bank, National Association BORROWER:   
Century Communities, Inc.

This Compliance Certificate (this “Certificate”) is delivered under the Credit
Agreement (the “Credit Agreement”) dated as of October 21, 2014, by and among
Borrower, the Lenders from time to time party thereto and Administrative Agent.
Capitalized terms used in this Certificate shall, unless otherwise indicated,
have the meanings set forth in the Credit Agreement. The undersigned hereby
certifies to Administrative Agent and Lender as of the date hereof that:
(a) he/she is the                      of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
behalf of Borrower; (b) he/she has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of Borrower during the Subject Period; (c) during the Subject Period,
to the best of his/her knowledge, Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it and no Default or Event of
Default currently exists or has occurred which has not been cured or waived by
Required Lenders or all Lenders, as required by the Loan Documents; (d) the
representations and warranties of Borrower contained in Article 6 of the Credit
Agreement, and any representations and warranties of Borrower that are contained
in any document furnished at any time under or in connection with the Loan
Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Certificate, the representations and warranties
contained in Section 6.2 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to Section 7.1 of the Credit
Agreement, including the statements in connection with which this Certificate is
delivered; (e) the financial statements of Borrower attached to this Certificate
were prepared in accordance with GAAP, and present, on a consolidated basis,
fairly and accurately the financial condition and results of operations of
Borrower and its Subsidiaries as of the end of and for the Subject Period;
(f) the financial covenant analyses and information set forth below are true and
accurate on and as of the date of this Certificate; and (g) the status of
compliance by Borrower with certain covenants of the Credit Agreement at the end
of the Subject Period is as set forth below:

 

              

In Compliance as of
End of Subject Period
(Please Indicate)

1.    Financial Statements and Reports       (a)    Provide annual audited FYE
financial statements within 90 days after the last day of each fiscal year.   
Yes    No

 

EXHIBIT C – Compliance Certificate – Page 1



--------------------------------------------------------------------------------

   (b)    Provide quarterly financial statements within 45 days after the last
day of each fiscal quarter.    Yes    No    (c)    Provide monthly Borrowing
Base Report within 30 days after the last day of each month.    Yes    No    (d)
   Provide a quarterly Compliance Certificate within 45 days after the last day
of each fiscal quarter.    Yes    No    (e)    Provide monthly Inventory and
Sales Status Report within 30 days after the last day of each month.    Yes   
No    (f)    Provide annual projections at least 90 days prior to the start of
each fiscal year    Yes    No 2.   

Real Estate Subsidiaries

 

None, except as listed on Schedule 6.13, or that have executed a Guaranty.

   Yes    No 3.   

Debt

 

None, except Debt permitted by Section 8.1 of the Credit Agreement.

   Yes    No 4.   

Liens

 

None, except Liens permitted by Section 8.2 of the Credit Agreement.

   Yes    No 5.   

Acquisitions and Mergers

 

None, except those permitted by Section 8.3 of the Credit Agreement.

   Yes    No 6.   

Dividends and Stock Repurchase

 

None, except as permitted by Section 8.4 of the Credit Agreement. (if
applicable, Dollar amount during Subject Period: $            )

   Yes    No 7.   

Loans and Investments

 

None, except those permitted by Section 8.5 of the Credit Agreement.

   Yes    No 8.   

Issuance of Equity

 

None, except issuances permitted by Section 8.6 of the Credit Agreement.

   Yes    No 9.   

Affiliate Transactions

 

None, except transactions permitted by Section 8.7 of the Credit Agreement.

   Yes    No

 

EXHIBIT C – Compliance Certificate – Page 2



--------------------------------------------------------------------------------

10.   

Dispositions of Assets

 

None, except dispositions permitted by Section 8.8 of the Credit Agreement.

   Yes    No 11.   

Sale and Leaseback Transactions

 

None, except transactions permitted by Section 8.9 of the Credit Agreement.

   Yes    No 12.   

Prepayment of Debt

 

None, except prepayments permitted by Section 8.10 of the Credit Agreement.

   Yes    No 13.   

Changes in Nature of Business

 

None, except changes permitted by Section 8.11 of the Credit Agreement.

   Yes    No 14.   

Environmental Protection

 

No activity likely to cause violations of Environmental Laws or create any
Environmental Liabilities.

   Yes    No 15.   

Changes in Fiscal Year; Accounting Practices

 

None, except transactions permitted by Section 8.13 of the Credit Agreement.

   Yes    No 16.   

No Negative Pledge

 

None, except those permitted by Section 8.14 of the Credit Agreement.

   Yes    No 17.   

Leverage Ratio

 

Maximum of 1.50 to 1.00 at end of Subject Period

(Defined as Debt divided by TNW).

                                ÷                        =                     
   Yes    No    Debt      TNW         18.   

Interest Coverage Ratio

 

           Minimum of 1.50 to 1.00 at end of Subject Period (Defined as EBITDA
divided by Cash Interest Expense; calculated on a rolling 4 quarter basis).   
Yes    No                           ÷                       
=                               EBITDA      Interest Expense         19.   

Tangible Net Worth (TNW)

 

Minimum of $             at end of Subject Period (defined as (a) $250,000,000
plus (b) 50% of net proceeds of equity issuances

     

 

EXHIBIT C – Compliance Certificate – Page 3



--------------------------------------------------------------------------------

   plus (c) beginning with the quarter ending Dec. 31, 2014, the sum of 50% of
the amount of net income (without deduction for net loss) for each fiscal
quarter after the Closing Date.    Yes    No    $250,000,000  
+                        +                        =                           
        50% of Equity    Issuances      Net Income    after Closing Date        
20.   

Liquidity

 

Minimum of $25,000,000 at end of Subject Period

   Yes    No 21.   

Risk Asset Ratio

 

Maximum of 1.25 to 1.00 at end of Subject Period (Defined as Risk Assets divided
by Tangible Net Worth).

                                ÷                        =                     
     Yes    No    Risk Assets      TNW          

 

EXHIBIT C – Compliance Certificate – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

RESPONSIBLE OFFICER:

 

Name:  

 

Title:  

 

 

EXHIBIT C – Compliance Certificate – Page 5



--------------------------------------------------------------------------------

EXHIBIT D

Borrowing Request

Date:             ,         

 

To: Texas Capital Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of             ,
         (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among CENTURY COMMUNITIES, INC., a
Delaware corporation (“Borrower”), the Lenders from time to time party thereto,
and Texas Capital Bank, National Association, as Administrative Agent and L/C
Issuer.

The undersigned hereby requests (select one):

 

¨    A Borrowing of Loans ¨    A conversion or continuation of Loans    1.    On
                     (a Business Day).    2.    In the amount of $            
   3.    Comprised of                                                      (Type
of Portion requested)

The undersigned Responsible Officer hereby represents and warrants that the
conditions specified in Section 5.2 of the Credit Agreement shall be satisfied
on and as of the date of the requested Borrowing.

 

RESPONSIBLE OFFICER:

 

Name:  

 

Title:  

 

 

EXHIBIT D – Borrowing Request – Page 1



--------------------------------------------------------------------------------

EXHIBIT E

Note

 

$                           , 20    

FOR VALUE RECEIVED, CENTURY COMMUNITIES, INC., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of                     
(“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal sum of              AND XX/100 DOLLARS
($            ) or so much thereof as may be advanced by Lender from time to
time to or for the benefit or account of Borrower under that certain Credit
Agreement, dated as of October 21, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the lenders from time to time party thereto, and Texas Capital
Bank, National Association, as Administrative Agent (“Administrative Agent”),
and L/C Issuer.

Borrower promises to pay interest on the unpaid principal amount of this Note
from the date hereof until the Loans made by Lender are paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to Administrative Agent for the
account of Lender in Dollars in immediately available funds at Administrative
Agent’s Principal Office. If any amount is not paid in full when due hereunder,
then such unpaid amount shall bear interest, to be paid upon demand, from the
due date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty. Upon the occurrence and continuation of one or more of
the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. The Loans
made by Lender shall be evidenced by an account maintained by Lender in the
ordinary course of business. Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE, AND ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS]

 

EXHIBIT E – Note – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

 

BORROWER:

CENTURY COMMUNITIES, INC.,

a Delaware corporation

By:     Name:  

 

Title:  

 

 

Note

Signature Page



--------------------------------------------------------------------------------

EXHIBIT F-1

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Century Communities, Inc., Texas Capital Bank, National
Association, as Administrative Agent, L/C Issuer and each Lender from time to
time party thereto.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:               , 20    

 

EXHIBIT I – U.S Tax Compliance Certificate – Page 1



--------------------------------------------------------------------------------

EXHIBIT F-2

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Century Communities, Inc., Texas Capital Bank, National
Association, as Administrative Agent, L/C Issuer and each Lender from time to
time party thereto.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:               , 20    

 

EXHIBIT I – U.S Tax Compliance Certificate – Page 2



--------------------------------------------------------------------------------

EXHIBIT F-3

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Century Communities, Inc., Texas Capital Bank, National
Association, as Administrative Agent, L/C Issuer and each Lender from time to
time party thereto.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:               , 20    

 

EXHIBIT I – U.S Tax Compliance Certificate – Page 3



--------------------------------------------------------------------------------

EXHIBIT F-4

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Century Communities, Inc., Texas Capital Bank, National
Association, as Administrative Agent, L/C Issuer and each Lender from time to
time party thereto.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and Administrative Agent, and (2) the undersigned shall have at all
times furnished Borrower and Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:               , 20    

 

EXHIBIT I – U.S Tax Compliance Certificate – Page 4